United States Court of Appeals
                      For the First Circuit
Nos. 13-2224
     13-2276
     13-2284

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                      JUAN M. LAUREANO-PÉREZ,
                 JEFFREY JOHN CUMMINGS-ÁVILA, and
                  CHRISTOPHER L. LAUREANO-PÉREZ,

                     Defendants, Appellants.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO
         [Hon. José Antonio Fusté, U.S. District Judge]


                              Before
                  Torruella, Lynch, and Barron,
                         Circuit Judges.


     Lydia Lizarríbar-Masini, for appellant Juan M. Laureano-Pérez.
     Karen A. Pickett, with whom Pickett Law Offices, P.C. was on
brief, for appellant Jeffrey John Cummings-Ávila.
     Jeremy Gutman, with whom Todd M. Merer, were on brief, for
appellant Christopher L. Laureano-Pérez.
     Sonja M. Ralston, Attorney, Appellate Section, Criminal
Division, U.S. Department of Justice, with whom Leslie R. Caldwell,
Assistant Attorney General, Sung-Hee Suh, Deputy Assistant Attorney
General, Rosa Emilia Rodríguez-Vélez, United States Attorney, and
Nelson Pérez-Sosa, Assistant United States Attorney, Appellate
Chief, were on brief, for appellee.


                          July 30, 2015
          TORRUELLA, Circuit Judge. Defendants Juan Laureano-Pérez

("Juan"), Jeffrey Cummings-Ávila ("Cummings"), and Christopher

Laureano-Pérez ("Christopher")1 (collectively, "Defendants") were

convicted of various narcotics possession, firearm, and conspiracy

charges arising out of their participation in an illicit drug

organization.   All three appeal their convictions, alleging a host

of errors during the pretrial and trial phases of the proceedings;

Cummings and Christopher also challenge their sentences.    For the

reasons explained below, we affirm all of the convictions, as well

as Cummings's sentence.   However, we vacate Christopher's sentence

and remand for re-sentencing.

                           I.   Background

          We begin with a general overview of the facts and prior

proceedings, reserving additional factual and procedural details

for the relevant discussions below.     For present purposes, it is

enough to know that Defendants were members of a large drug

organization operating in the Residencial Villas de Monterrey

public housing project in Bayamón, Puerto Rico (the "Housing

Project") which sold a wide array of narcotics, including heroin,

cocaine base ("crack" cocaine), powder cocaine, and marijuana.

Additionally, Defendants had different roles in the conspiracy.



1
   Because Juan Laureano-Pérez and Christopher Laureano-Pérez are
brothers with the same last name, we refer to them by their first
names in order to distinguish them. We mean no disrespect in doing
so.

                                 -2-
Christopher was the leader of the organization.          Known as both

"Negro" and "the boss," he owned the majority of the drugs sold in

the Housing Project, and, wanting the organization's pushers and

runners to be armed, he also supplied the organization with

weapons.   Juan, meanwhile, was Christopher's brother and known as

"McGyver."     Juan's role was an enforcer.       Finally, Cummings, or

"Pitillo," was an enforcer as well, though he would also deliver

drugs on occasion.    Both Juan and Cummings were known to carry .40

caliber pistols.

             Cummings was initially indicted on May 30, 2012, and was

charged with: possession with intent to distribute heroin, cocaine

base ("crack" cocaine), and cocaine, each in violation of 21 U.S.C.

§§   841(a)(1),    (b)(1)(c),   860     (Counts   One   through   Three,

respectively); possession with intent to distribute marijuana, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(D), 860 (Count Four);

illegal possession of a machinegun, in violation of 18 U.S.C.

§§ 922(o), 924(a)(2) (Count Five); and possession of firearms in

furtherance of a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1)(A)(i), (B)(ii) (Count Six).           Six months later, on

November 28, 2012, a superseding indictment was returned.           This

superseding indictment retained the initial six charges from the

May indictment but also added two more: conspiracy to possess with

intent to distribute controlled substances in a protected location,

in violation of 21 U.S.C. §§ 841(a)(1), 846, 860 (Count Seven), and


                                  -3-
conspiracy to possess firearms in furtherance of a drug trafficking

conspiracy, in violation of 18 U.S.C. § 924(c)(1), (o) (Count

Nine).   It also brought charges against Christopher, Juan, and

forty-one other co-conspirators.2             Christopher and Juan were both

charged with the two conspiracy counts (Counts Seven and Nine),

while Juan was also charged with possession of a firearm in

furtherance of a drug conspiracy, in violation of 18 U.S.C.

§ 924(c)(1)(A)(i), (B)(ii) (Count Eight).

            Trial began on June 5, 2013, and after eight days of

trial,   Defendants    were       convicted    on    all    counts.      Juan    and

Christopher were subsequently sentenced to life imprisonment, while

Cummings was sentenced to 480 months.                      These timely appeals

followed.

                            II.    Pre-Trial Issues

            Only Cummings raises pre-trial issues, and he does so

both through his attorney and through a supplemental pro se filing.

We address each in turn.

A.   The Disqualification of Cummings's Counsel

            Cummings first argues that the district court violated

his constitutional right to counsel both when it ordered the

disqualification      of    his    attorney,        Jorge    Armenteros-Chervoni

("Armenteros"), due to a conflict of interest and when it later



2
    None of    these       other   co-conspirators          went   to   trial   with
Defendants.

                                       -4-
refused to re-appoint Armenteros despite Cummings's attempt to

waive the conflict. "We review decisions to disqualify an attorney

for conflict of interest for abuse of discretion."          United States

v. Lanoue, 137 F.3d 656, 663 (1st Cir. 1998).         Here, we find no

such abuse.

            1.   Relevant Facts

            On June 5, 2012, the district court granted Cummings's

motion to be represented by Armenteros instead of a court-appointed

attorney from the Office of the Federal Defender.       A month later,

the government became concerned over the source of Armenteros's

attorney fees, so it filed a motion asking the court to determine:

(1)   the   source   of   Armenteros's   attorney   fees;    (2)   whether

Armenteros was retained or paid by an individual other than

Cummings; (3) whether there was a conflict of interest; and (4) if

there was a conflict, whether Cummings was waiving the conflict and

whether the district court would accept the waiver.          At a status

conference on July 26, 2012, the district court set a briefing

schedule and hearing date for the issue.

            Though the government never filed its formal motion, the

district court held the hearing on August 14.          At the hearing,

Armenteros objected, arguing that the hearing was "premature . . .

because I don't know what is the issue or what is the intent."        The

district court disagreed, stating that the parties were there "to

figure out the issue." The government then informed the court that


                                   -5-
it had met with Armenteros and that the government had "showed him

recordings of his defendant, which proved that . . . Attorney

Armenteros [] was retained by another person who is not the

defendant in this case." The government added that Armenteros "did

not deny" that he was being paid by another person.   In response to

this proffer, the district court asked Armenteros about the source

of his fees, but Armenteros refused to answer. Instead, Armenteros

responded:

             [W]ith all due respect we're going to claim a
             due process right now, Your Honor, because I
             don't think that the hearing can come to find
             out what was going on. I think the prosecutor
             must make a claim, and we must respond to
             it. . . . I'm telling you that I am not clear
             what is the claim to which I have to respond
             . . . .

             The district court once again explained that the claim

was that Cummings was not paying his own attorney fees but rather

that they were coming from a third party.       To this, Armenteros

replied that "that's not the information that I have been given."

He went on to explain that he had received a $5,000 initial payment

and that his relationship with Cummings "date[d] back to another

case" in which he defended Cummings and was successful in having

the case dismissed.    Armenteros conceded that he had heard one of

the recordings involving Cummings but nevertheless maintained that

"the only person that I talked to is [Cummings] who told me, go and

look for some money, okay, in order to get my fees."



                                  -6-
             At this point, the government interjected, explaining

that it was "trying to protect . . . the right of the defendant"

because it would create a "clear conflict of interest" if the

person paying Armenteros's fees were someone who the government

might require Cummings to testify against should he enter a plea.

The district court agreed, noting to Armenteros that

             [i]f it's true that there is a possibility
             that a third party is paying for your client's
             defense, and your client is in a situation
             whereby he's facing a 30-year minimum, the
             Government is not going to offer any plea
             bargaining to him, it is entirely possible
             that the purpose, that the purpose of somebody
             else paying for the defense is to keep him
             shut.

Armenteros once again objected, arguing that he "underst[oo]d that

those funds came from the defendant" and that the government's

position "presupposes . . . that that [third] person told me to go

defend this person."     Armenteros argued that "that has never been

the case" and "[i]n fact, there are a million phone calls of

Mr. Cummings'[s] wife asking me to go and visit him once after he's

arrested."      Armenteros   emphasized   that   he   could   recognize   a

conflict of interest and was positive that no conflict existed.

             The court then proceeded to hear the two telephone

recordings of Cummings with counsel for both the government and

Cummings present.      In the first, Cummings spoke to Ana Saurí,

Cummings's girlfriend's mother, and told her that his lawyer had

come to visit him and that "they paid him the money."         Saurí added


                                  -7-
that she spoke with Armenteros and asked him to get someone she

called "Negrito" out of jail, to which Armenteros responded, "Don't

mention that name."       Cummings also informed Saurí that Armenteros

had told him that if "they work with me on the money and stuff

. . . what I ask them in order to help you, then I will come on

Monday."   Later on in the call, Christopher, who had not yet been

indicted, took the phone from Saurí and spoke with Cummings.

Cummings thanked Christopher "a million for the attorney thing" and

added that Armenteros had told him that "[t]hey gave [Armenteros]

10" and that Cummings could give Armenteros "the other 10 . . .

when you get out."    Christopher also stated that he "was going to

see if . . . [he] could send something with the attorney, but it

wasn't possible."

           The   second    recording   involved   Cummings,   Saurí,   her

daughter Ashley, and Christopher.         In this call, Cummings asked

Christopher, "what did the lawyerinski say to you?" and Christopher

responded that "[h]e hasn't showed up. I have been calling him and

he hasn't showed up . . . .      [H]e came to talk about money, but he

hasn't returned."    Cummings once again thanked Christopher for the

money, to which Christopher responded that "[t]his is not about the

money, this is about being united."          At the end of the call,

Cummings asked Christopher to put pressure on Armenteros because he

"does not come here to visit me," and Christopher responded that he




                                    -8-
will "try[] to call and contact him, but he doesn't want to talk to

me . . . .     But, everything that he tells me I will tell you."

             Once the recordings were finished, the district court

asked Armenteros if Cummings was "willing to answer some questions

from" the court, but Armenteros declined the invitation because it

was a "very dubious situation."     The court emphasized that

             in order for me to make a decision, a balanced
             decision, I have to ask him some questions to
             figure out, you know, first of all, who is the
             person that is paying the fees, what is the
             relationship with him, and advise him of the
             potential conflicts, et cetera. And he has to
             make a decision, and then I have to make my
             own decision. But we have to have an exchange
             obviously.

Still, Armenteros declined.     He informed the court that Cummings

was "more than willing to listen to whatever the Court has to say.

However, he's not in a position at this point to give any statement

to the Court . . . ."      The government objected to this refusal,

arguing "[t]hat's exactly the conflict of interest.     The attorney

is there, and I don't know if the client wants to talk to the Court

or if the attorney is not letting the client."

             The district court agreed:

             If it's clear to me that a third party is
             paying for the fees, then I have an obligation
             to have some sort of dialogue, if you will,
             that has to be through questions and answers
             with the defendant, and advise him, get
             information from him about this situation, and
             advise him of the potential risks and
             conflicts. But I am in a situation whereby
             the defendant doesn't want to deal with that
             issue with me. So I'm getting no information

                                  -9-
          from him . . . . [It] is quite clear, that
          [Christopher][3] is paying for the fees, and
          that [Christopher] has control over a bunch of
          things that pertain to the defense obviously.

          . . . .

          . . . All I'm saying is that it's quite clear,
          quite    clear     from   those    tapes   that
          [Christopher], who is the purported leader,
          has advanced the funds, retained you to deal
          with Cummings, to represent Cummings, and that
          Cummings     is     eternally    grateful    to
          [Christopher] for having done that. Not only
          that, [Christopher] and Cummings are going to
          decide basically what the strategy's going to
          be together, and the strategy is going to be
          such   that     [Christopher]   will   not   be
          prejudiced. . . .

          . . . .

          . . . You have been retained and paid by a
          third party. . . .     [I]t goes beyond that,
          because one thing is the act of a charity of a
          third party to pay a defense of somebody dear
          to him. Another thing is a situation whereby
          the defense is being paid by a third party but
          at the same time there is intervention of that
          third party and the defendant as to how
          they're going to deal with the issue.
          Basically, not only to defend Cummings, but
          also to make certain that [Christopher]
          doesn't get involved.

Seeing how the court was leaning, Armenteros asked the district

court to delay making a ruling, but the court refused, stating that

"[i]t's made."   The district court proceeded to explain its ruling

as follows:




3
   Throughout the hearing, the district court mistakenly referred
to Christopher as Christian.

                                -10-
             [T]he reasons are the ones that I've stated:
             No cooperation on defendant's side; obvious
             conflict   of   interest;   failure   on   the
             defendant's side, who has a burden, too, to
             put me in a position to make a balancing, a
             balancing that is going to be very difficult
             to make even if he tells me something, because
             of the content of the tapes.

                    Therefore, I am once again stating that
             there is a potential material, huge conflict
             of interest here that will not allow you to be
             his attorney in this case.

             Three months later, on November 28, 2012, Cummings filed

a   motion   requesting   that    Armenteros   be   re-appointed   as   his

attorney.     In the motion, Cummings stated that

             Mr. Armenteros has been my attorney since
             February 18, 2010 . . . . I feel that he has
             allways [sic] and will continue to have my
             complete confidence as my attorney.

             . . . .

                    I do not believe that Mr. Armenteros
             has a conflict of interest. But in any case
             if it were true, I am willing to waive said
             conflict.

The motion was denied on January 28, 2013.

             2.   The District Court Did Not Abuse Its Discretion

             The Sixth Amendment guarantees the right of an individual

accused in a criminal prosecution to "have the Assistance of

Counsel for his defence," U.S. Const. amend. VI, which necessarily

includes "the right to have an attorney of one's own choosing."

Lanoue, 137 F.3d at 663.         This right, however, is not absolute.

Id.   To the contrary, because the "essential aim" of the Sixth


                                    -11-
Amendment "is to guarantee an effective advocate for each criminal

defendant," Wheat v. United States, 486 U.S. 153, 159 (1988),

"[o]ne important limitation on th[is] right is the trial court's

interest in ensuring that criminal trials are conducted within

ethical and professional standards." In re Grand Jury Proceedings,

859 F.2d 1021, 1023 (1st Cir. 1998).

            To that end, "[i]f there is a realistic potential for

conflict of interest," a district court's "concern may override a

defendant's Sixth Amendment right freely to choose his lawyer."

Id.   And while a defendant can often waive the conflict, this, too,

is not absolute. See, e.g., Wheat, 486 U.S. at 158-59; Lanoue, 137
F.3d at 663.   A district court may decline to accept a defendant's

waiver "not only in those rare cases where an actual conflict may

be demonstrated before trial, but [also] in the more common cases

where a potential for conflict exists which may or may not burgeon

into an actual conflict as the trial progresses." In re Grand Jury

Proceedings, 859 F.2d at 1023-24 (alteration in original) (emphasis

omitted) (quoting Wheat, 486 U.S. at 163) (internal quotation marks

omitted).   Still, there must be a "showing of a serious potential

for conflict" to overcome the presumption in favor of a defendant's

selection of counsel.   Id. at 1024.

            One such serious potential for conflict occurs when "a

criminal defendant is represented by a lawyer hired and paid by a

third party, particularly when the third party is the operator of


                                -12-
the alleged criminal enterprise."          Wood v. Georgia, 450 U.S. 261,

268-69 (1981); see also United States v. Urutyan, 564 F.3d 679 (4th

Cir. 2009). The conflict arises because a lawyer could be inclined

to "prevent his client from obtaining leniency by preventing the

client from offering testimony against his former employer or from

taking other actions contrary to the employer's interest."             Wood,
450 U.S. at 269.

             That was the precise situation facing the district court.

The government alerted the district court that it was concerned

Armenteros was being paid by Christopher -- the leader of the drug

organization connected to Cummings's arrest -- and wanted the court

to inquire further. In response, the district court held a hearing

in   which   it   heard   two   recordings   unequivocally   showing   that

Armenteros was being paid by somebody other than Cummings, most

likely Christopher, and in which it learned that any plea agreement

offered by the government would necessarily entail cooperation

against others, including Christopher.4         Given this evidence, the

potential for a conflict of interest was obvious.         See Lanoue, 137



4
   We reject Cummings's argument that his due process rights were
violated when the district court held the hearing despite the
government's failure to file a formal motion as ordered by the
district court.    The government made its concerns clear both
through its initial informative motion to the court and through its
arguments at the status conference. Moreover, the government met
with Armenteros and "previewed" one of the recorded phone
conversations. Any allegation that Armenteros was faced with an
unfair surprise and was unable to prepare for the hearing,
therefore, is disingenuous at best.

                                    -13-
F.3d at 664 ("The district court in this case did not make the

decision to disqualify summarily.             It held a hearing and allowed

each    side    to     present      its     arguments        for     and   against

disqualification."); see also Urutyan, 564 F.3d at 687 (finding no

abuse   of   discretion      in   district       court's    disqualification     of

attorney due to a conflict of interest where district court heard

a telephone recording between defendant and co-defendant discussing

how a member of the alleged conspiracy could provide defendant with

an   attorney).       Add    to   this     the    fact     that    Armenteros   was

uncooperative throughout the hearing and prohibited Cummings from

partaking in a colloquy with the court, and the district court's

conclusion that there was a likelihood of a conflict of interest

was only further supported.5        Cf. United States v. Diozzi, 807 F.2d
10, 13 (1st Cir. 1986) (finding no conflict of interest where the

attorneys were cooperative).             Accordingly, we find no abuse of

discretion     in    the    district      court's    decision      to   disqualify

Armenteros.




5
   That Cummings later seemed willing to engage in a discussion
with the district court through the filing of a motion to waive any
conflict does not alter our analysis. This waiver occurred months
after the initial hearing, and after Christopher had been indicted
as a co-defendant. Christopher's indictment only increased the
chances of a conflict since Armenteros would be representing
Cummings while being paid not by some third party but by a co-
defendant with different interests. As such, the district court's
decision to reject Cummings's waiver motion was also not an abuse
of discretion.    See Wheat, 486 U.S. at 163; In re Grand Jury
Proceedings, 859 F.2d at 1023.

                                       -14-
B.    The Speedy Trial Act

            Cummings next argues that due to a violation of the

Speedy Trial Act, 18 U.S.C. § 3161, the district court should have

dismissed   Cummings's    initial        indictment       with    prejudice,       thus

barring    the   inclusion      of    those     charges    in    the    superseding

indictment.      We disagree with Cummings that the Speedy Trial Act

was violated.

            1.   Standard of Review

            We   review   the        district    court's      Speedy       Trial    Act

determination de novo.       United States v. Barnes, 159 F.3d 4, 9-10

(1st Cir. 1998) ("Barnes I").           In doing so, we "start from scratch

in the computation of excludable and nonexcludable time under the

Act" by first "do[ing] the basic mathematics and determin[ing] the

aggregate time elapsed awaiting trial," and then "ascertain[ing]

how many days should be excluded from the total time."                      Id. at 10

(internal quotation marks omitted).             However, we do not go hunting

for   nonexcludable    time;     exclusions       of   time      not   specifically

challenged in the district court are waived on appeal.                         United

States v. Gates, 709 F.3d 58, 67-68 (1st Cir. 2013).

            2.   The Speedy Trial Act Was Not Violated

            The Speedy Trial Act "commands that a defendant be tried

within 70 days of the latest of either the filing of an indictment

or    information,   or   the    first     appearance       before     a    judge    or

magistrate." Barnes I, 159 F.3d at 9 (internal quotation marks and


                                        -15-
citations omitted). Certain periods of time, however, are excluded

from this seventy-day calculation.        These include:

          [a]ny period of delay resulting from other
          proceedings    concerning   the  defendant,
          including but not limited to --

          . . . .

          (F) delay resulting from any pretrial motion,
          from the filing of the motion through the
          conclusion of the hearing on, or other prompt
          disposition of, such motion;

          . . . .

          (J) delay reasonably attributable to any
          period, not to exceed thirty days, during
          which any proceeding concerning the defendant
          is actually under advisement by the court.

          . . . .

          (8)(A) Any period of delay resulting from a
          continuance granted by any judge on his own
          motion or at the request of the defendant or
          his counsel or at the request of the attorney
          for the Government, if the judge granted such
          continuance on the basis of his findings that
          the ends of justice served by taking such
          action outweigh the best interest of the
          public and the defendant in a speedy trial.

Id. (alterations in original) (quoting 18 U.S.C. § 3161(h)).

          Here,   the   parties   agree    that   we   begin   counting   on

June 15, 2012 -- the date of Cummings's arraignment6 -- and that we


6
   It is unclear to us why the parties begin counting on June 15,
2012, the date of Cummings's arraignment. The Speedy Trial Act
instructs that we begin counting on the later of a defendant's
first appearance or indictment; it says nothing about a defendant's
arraignment. See 18 U.S.C. § 3161(c)(1); Barnes I, 159 F.3d at 9.
Cummings was indicted on May 30, 2012, and his first appearance
occurred on May 2, 2012. Thus, the proper starting date should

                                  -16-
stop the clock on November 28, 2012 -- the date the superseding

indictment adding Cummings's co-defendants was filed.                See United

States v. Barnes, 251 F.3d 251, 258 (1st Cir. 2001) ("Barnes II")

(holding that the Speedy Trial Act clock resets upon the return of

a     superseding   indictment   adding      new   defendants   in    order   to

"synchronize[]" the cases and avoid piecemeal prosecutions and

duplicative proceedings).        This is a total of 167 days.          We find

the following days to be excludable under the Act:

    Date(s)               Number of   Reason
                          Days
    June 15, 2012         1           Arraignment -- a "proceeding[]
                                      concerning the defendant." Id.
                                      § 3161(h)(1).
    June 20, 2012     -   6           Motion for Rule 404(b)
    June 25, 2012                     disclosures -- a "pretrial
                                      motion, from the filing of the
                                      motion through . . .
                                      disposition." Id.
                                      § 3161(h)(1)(D).
    June 25, 2012     -   27          Motion for continuance.         Id.
    June 27, 2012                     § 3161(h)(7).
    July 3, 2012 - July   7           Continuance.8     Id.
    9, 2012

have been May 30. However, because Cummings never argued for this
starting point, any nonexcludable time between May 30, 2012, and
June 15, 2012, is waived. See Gates, 709 F.3d at 67-68.
7
   Three days elapsed from the filing of the motion on June 25
until its resolution on June 27.     However, we only include two
excludable days because June 25 was already excluded as part of the
404(b) motion.
8
   Cummings argues that these seven days should not be excluded
because the district court never explicitly found that "the ends of
justice served by taking such action outweigh the best interest of
the public and the defendant in a speedy trial" as required by the

                                      -17-
    July 9, 2012        -   179    Motion for discovery -- a
    July 26, 2012                  "pretrial motion, from the
                                   filing of the motion through
                                   . . . disposition." Id.
                                   § 3161(h)(1)(D).
    July 23, 2012       -   1910   Motion to disqualify counsel --
    August 14, 2012                a "pretrial motion, from the
                                   filing of the motion through
                                   . . . disposition." Id.
    August 21, 2012         1      Status conference -- a
                                   "proceeding[] concerning the
                                   defendant." Id. § 3161(h)(1).
    September 7, 2012       1      Status conference -- a
                                   "proceeding[] concerning the
                                   defendant." Id.
    September 8, 2012 -     13     Time between request for status
    September 20, 2012             conference and holding of status
                                   conference.11


Speedy Trial Act. See 18 U.S.C. § 3161(h)(7)(A). However, we have
held that a district court need not explicitly state its reasons
for granting a continuance nor make a "best interest" finding if it
is "'obvious and set forth in [the] motion for a continuance.'"
See United States v. Pringle, 751 F.2d 419, 432 (1st Cir. 1984)
(quoting United States v. Rush, 738 F.2d 497, 507 (1st Cir. 1984)).
Cummings's motion for a continuance was premised on Cummings's
counsel being out of the jurisdiction during the continued period.
This is considered a sufficient reason to exclude the time. See
id. at 432-33 (finding that delays resulting from defense counsel's
scheduling   conflicts   and   defendant's   travel   outside   the
jurisdiction were excludable).
9
   This seventeen-day period excludes the July 9 overlap with the
continuance.
10
    This nineteen-day period excludes the four-day overlap with
Cummings's discovery motion.
11
     It is unclear to us why the parties exclude this time.
Cummings's request for an additional status conference does not
appear to fit under § 3161(h)(1)(D) as a "pretrial" motion, and
even if it did, the motion would have been disposed of as soon as
the court agreed to hold another conference, since the requested
conference itself cannot be fairly categorized as a hearing on the

                                   -18-
 September 21, 2012   1         Status conference -- a
                                "proceeding[] concerning the
                                defendant." Id.
 October 18, 2012     1         Status conference -- a
                                "proceeding[] concerning the
                                defendant." Id.
 October 24, 2012 -   3         Motion by Cummings -- a
 October 26, 2012               "pretrial motion, from the
                                filing of the motion through
                                . . . disposition." Id.
                                § 3161(h)(1)(D).
 October 30, 2012 -   17        Cummings pro se motion asserting
 November 15, 2012              his right to a speedy trial -- a
                                "pretrial motion, from the
                                filing of the motion through
                                . . . disposition."12 Id.




motion. Similarly, we do not believe the time can be categorized
as an excludable continuance under § 3161(h)(7), since even if it
were considered a continuance, there are no findings -- either
explicit or obvious from the record -- that would qualify it as
excludable. Nevertheless, because Cummings never argues for its
nonexclusion, we exclude it. See Gates, 709 F.3d at 67-68.
12
   This court has never formally ruled on whether pro se motions
are excludable under the Speedy Trial Act. Given that both parties
excluded the days in their respective calculations and the
exclusion of these days does not affect our calculation, we assume,
without deciding, that the days are excludable.

                               -19-
 November 8, 2012 -     1313            Government continuance.14        Id.
 November 28, 2012                      § 3161(h)(7).

            Adding    all    of   these   days    together,    102    days     were

excludable.     This leaves sixty-five nonexcludable days, five less

than the permitted seventy. Accordingly, the Act was not violated.

C.   The Sufficiency of the Superseding Indictment

            In his pro se brief, Cummings argues that the superseding

indictment was flawed in two key respects.              First, he alleges that

because the § 922(o) charge (Count Five) failed to provide proper

notice of what the government considered a machinegun and what

statute made it illegal, his Fifth Amendment right to due process

was violated.     Second, he claims that the superseding indictment's

reference    to    "crack"    cocaine     in   Counts    Two   and    Seven     was

insufficient      following    the   Supreme     Court's    2011     decision   in

DePierre v. United States, 131 S. Ct. 2225 (2011), which clarified

the meaning of "cocaine base."                 Cummings never raised these



13
    This thirteen-day period excludes the eight-day overlap with
Cummings's pro se motion.
14
    Cummings objects to the exclusion of these days because the
court never made explicit its findings and rationale for granting
the continuance. As we stated above, this is not necessary if the
reasons are obvious. Pringle, 751 F.2d at 432. The government
explains that the continuance was requested due to the impending
filing of the superseding indictment. Because a continuance in
this situation would allow all Defendants to be tried together and
to avoid piecemeal and repetitive proceedings, "the ends of justice
served by taking such action outweigh the best interests of the
defendant in a speedy trial," 18 U.S.C. § 3161(h)(7)(A), and thus
the days are properly excluded. See Barnes II, 251 F.3d at 256.

                                     -20-
challenges    in   the   district    court,    and   his   failure    to    do   so

"constitutes a forfeiture, which confines appellate review to plain

error."   United States v. Troy, 618 F.3d 27, 34 (1st Cir. 2010);

see also Fed. R. Crim. P. 12(b)(3)(B) (stating that challenges to

the sufficiency of an indictment must be raised prior to trial).

Plain error exists when: (1) an error occurred; (2) which was clear

or obvious; and both (3) affected the defendant's substantial

rights; and (4) seriously impaired the fairness, integrity, or

public reputation of judicial proceedings.            Troy, 618 F.3d at 33.

We need not go past the first step, however, because neither

alleged error has any merit.

             1.    Count Five of the Superseding Indictment Is Not
                   Defective

             "An   indictment   is   legally    sufficient    if     it    'first,

contains the elements of the offense charged and fairly informs a

defendant of the charge against which he must defend, and, second,

enables him to plead an acquittal or conviction in bar of future

prosecutions for the same offense.'"            United States v. Berk, 652
F.3d 132, 137 (1st Cir. 2011) (quoting United States v. Cianci, 378
F.3d 71, 81 (1st Cir. 2004)).

             Here, Count Five of the superseding indictment alleges

that

             [o]n or about May 2nd, 2012, in the District
             of Puerto Rico and within the jurisdiction of
             this Court, Jeffrey Cummings-Ávila, the
             defendant herein, did knowingly and unlawfully
             possess, machineguns, to wit: (1) a Glock

                                     -21-
           pistol, Model 23, .40 caliber, serial number
           on the body PDW-403 and another different
           serial number ETE-057 on the side; (2) a Glock
           pistol, model 23, .40 caliber, serial number
           RYM722, both firearms modified to shoot
           automatically more than one shot, without
           manual reloading, by a single function of the
           trigger. All in violation of Title 18, U.S.C.
           Section 922(o) and 924(a)(2).

This   description   contains   all   of   the    elements   of   Section

922(o)(1),15 which provides that "it shall be unlawful for any

person to transfer or possess a machinegun," and it quotes verbatim

from 26 U.S.C. § 5845(b), which defines a machinegun as "any weapon

which shoots, is designed to shoot, or can be readily restored to

shoot, automatically more than one shot, without manual reloading,

by a single function of the trigger."            It also describes the

specific machineguns at issue.          As such, Cummings was fairly

informed of what he had to defend against, and the indictment was

therefore sufficient.   See Berk, 652 F.3d at 137; United States v.

Just, 74 F.3d 902, 904 (8th Cir. 1996) (finding indictment for

possession of a machinegun sufficient where it only cited to

§ 922(o) and did not include language defining a machinegun).

           That the superseding indictment only quotes the language

of § 5845(b) without citing to the statute directly does not alter

this conclusion.16   It is the language describing the elements that


15
     Cummings makes no argument regarding § 924(a)(2).
16
   We do note, however, that in an abundance of caution it would
be in the government's best interest to cite to all relevant
provisions, especially when directly quoting from those provisions.

                                 -22-
puts a defendant on notice, not a simple citation to a statute.

Cf. United States v. Daniels, 973 F.2d 272, 275 (4th Cir. 1992)

("[T]he mere citation to the statute of which the defendant is

charged with violating is insufficient to cure the failure of the

indictment to charge each essential element of the offense because

the citation alone does not insure that the grand jury considered

and found each of these elements.").     Moreover, while Cummings was

charged with violating § 922(o), this is merely a subsection of

§ 922.   A full reading of § 922 directs the reader to § 5845 for

the meaning of a machinegun, see § 922(a)(4), (b)(4), and it is

hornbook statutory construction that "identical words used in

different parts of the same act are intended to have the same

meaning."        Sorenson v. Sec'y of Treasury, 475 U.S. 851, 860

(1986)(internal quotation marks omitted); see also, e.g., United

States v. Ozuna-Cabrera, 663 F.3d 496, 499 (1st Cir. 2011).

            Accordingly, we find no error with Count Five of the

superseding indictment.

            2.    Counts Two and Seven of the Superseding Indictment
                  Are Not Defective

            In Counts Two and Seven of the superseding indictment,

the government charged Cummings with possession with intent to

distribute cocaine base and conspiracy to possess with intent to

distribute cocaine base (and other narcotics), respectively.      In

Count Two, the superseding indictment states that Cummings "did

knowingly and intentionally possess with intent to distribute a

                                  -23-
measurable amount of a mixture or substance containing a detectable

amount of cocaine base ('crack') . . . ."          Count Seven, meanwhile,

states that forty-four conspirators, including Cummings, "did

knowingly and intentionally combine, conspire and agree with each

other     . . . to possess with the intent to distribute . . . two-

hundred and eighty (280) grams or more of a mixture or substance

containing a detectable amount of cocaine base ('crack') . . . ."

According    to   Cummings,   the   inclusion   of   "crack"    renders   the

superseding       indictment        insufficient      because      DePierre

"decriminalize[d] certain individual's conduct . . . [which] would

have otherwise been aggravated violators."

            Cummings, however, badly misreads DePierre. In DePierre,

the Supreme Court "h[e]ld that the term 'cocaine base' as used in

§ 841(b)(1) means not just 'crack cocaine,' but cocaine in its

chemically basic form." 131 S. Ct. at 2237.     In other words, the

Supreme Court expanded the meaning of cocaine base to include other

forms of cocaine in addition to crack cocaine.17          Id. at 2231. It

in no way "decriminalized" crack cocaine as Cummings seems to

allege.

            Counts Two and Seven of the superseding indictment charge

possession with the intent to distribute and conspiracy to possess

with the intent to distribute cocaine base.             The parenthetical



17
   These include freebase and coca paste.          DePierre, 131 S. Ct. at
2231.

                                     -24-
inclusion of "crack" simply specified which form of cocaine base

was at issue.   There is nothing improper about this practice.18

                             III.   Trial Issues

           Defendants also present a number of alleged errors they

claim occurred during the trial itself.            We address each in turn,

noting that unless otherwise stated, the issue was raised in some

form by all three Defendants.

A.   The Admission of Certain Pieces of Evidence

           Defendants claim that various pieces of evidence -- the

testimonies of Marco A. Díaz Narváez ("Díaz"), Carlos Rivas Serrano

("Rivas" or "Gordo"), and Officer Luis Vázquez Torres ("Officer

Vázquez"), and the two phone calls between Cummings and Christopher

-- were improperly admitted.        As explained in more detail below,

all of the evidence was admissible.

           1.   Díaz

                     a.   The Contested Testimony

           Díaz was a member of the conspiracy who agreed to

cooperate with the government.        According to Díaz, he was a seller

in the organization and would also store guns for Christopher.

After   discussing     his   involvement,   Díaz    testified   about   three


18
   Cummings makes a similar unpreserved argument regarding the jury
instructions for these counts, alleging that it was error to
instruct the jury on crack cocaine as opposed to cocaine base
because crack and cocaine base were no longer synonymous under
DePierre. For the same reasons discussed above, we reject this
argument.

                                     -25-
specific instances.   The first two involved "rounds" with Juan.

During these "rounds," Díaz -- driving Cummings's car -- would take

Juan to a specified location, find the person they were looking

for, beat the person up, put the person in the trunk of Cummings's

car, and then drive for a while before letting Díaz out and

continuing to drive onward with the victim in the trunk.       Díaz

testified that he never knew in advance where they were going, who

they were looking for, or why they were looking for that person.

Rather, he just followed Juan's instructions, which were being

carried out on Christopher's behalf.     Díaz added that Juan was

armed both times and that Christopher was the leader of the

conspiracy.

          The third incident occurred one night in the Housing

Project. According to Díaz, he had been on duty selling drugs late

one night when he heard two shots.    Shortly thereafter, Juan and

Christopher appeared and enlisted Díaz's help putting a young man

with a gunshot wound in his leg into a car.   Díaz testified that he

was later told that Juan had shot the young man -- who was not from

the Housing Project -- twice at Christopher's behest.

                 b.   This Testimony Was Properly Admitted

          Defendants contend that this testimony was irrelevant and

thus should have been excluded.   Because they made this objection

at trial, we review for abuse of discretion.       United States v.




                               -26-
Richardson,    421 F.3d 17,   37    (1st    Cir.   2005).   Contrary   to

Defendants' assertion, however, the testimony was relevant.

             We reject Defendants' suggestion that Díaz's testimony

shows that the "rounds" were not part of the drug conspiracy.

Though Díaz did testify about the "rounds" in response to questions

from the prosecutor about actions "aside from the drugs," a review

of the transcript as a whole makes clear that the "rounds" were

related to the drug organization.             Given this relationship, there

is little question that the testimony was relevant.             See Fed. R.

Evid. 401     ("Evidence is relevant if: (a) it has any tendency to

make a fact more or less probable than it would be without the

evidence; and (b) the fact is of consequence in determining the

action.").     The testimony helped establish a connection between

Defendants -- Juan, acting on Christopher's orders, used Cummings's

car -- and between Defendants and the drug conspiracy -- the

rounds, being conducted by Juan on Christopher's behalf, were in

connection to the drug organization.             It also helped to prove at

least two allegations in the indictment -- that the roles of

Christopher and Juan were leader and enforcer, respectively, and

that the leaders of the organization would use force, violence, and

intimidation in order to protect the conspiracy and maintain

control.    See United States v. Rivera Calderón, 578 F.3d 78, 95-96

(1st Cir. 2009) (holding that evidence of murders was relevant to




                                       -27-
show the existence of a single, overarching drug conspiracy and to

prove the defendant's involvement in the conspiracy).

            As a fallback position, Defendants contend that even if

the evidence was relevant, it should still have been excluded as

unfairly prejudicial under Rule 403 of the Federal Rules of

Evidence.    Defendants never raised this objection below, and thus

we review for plain error.         Id. at 95; see also United States v.

Ciresi, 697 F.3d 19, 26 (1st Cir. 2012).               Under any standard,

however, this argument fails. Evidence is only excluded under Rule

403 "if its probative value is substantially outweighed by 'the

danger of unfair prejudice.'"             United States v. Varoudakis, 233
F.3d 113, 121 (1st Cir. 2000) (quoting Fed. R. Evid. 403).                 And

"unfair prejudice" is often reserved for "evidence that invites the

jury to render a verdict on an improper emotional basis" or for

evidence that is "shocking or heinous" and "likely to inflame the

jury."      Id.   at    122   (internal    quotation   marks   and   citations

omitted). Díaz's testimony does none of these things, and thus its

admission was not unfairly prejudicial.

            2.    Rivas

                       a.   The Contested Testimony

            Like Díaz, Rivas was also a member of the conspiracy who

chose to cooperate with the government.          Rivas's testimony focused

mostly on Christopher.         First, Rivas described an incident where

Christopher had a "problem" because "some people . . . shot at his


                                     -28-
car with his kids in it" while they were traveling near a bakery.

According to Rivas, in response to this attack, Christopher and

"Coquito" and "Monchi" -- two of the drug conspiracy's "triggermen"

-- went in search of the shooters.         Rivas testified that he knew

all three were armed because "[h]e was always armed every time that

they would go out to solve a problem" and "they weren't going out

to the shopping mall to look for clothing.       They were going out to

look for the enemy."

                     b.   This Testimony Was Properly Admitted

            Like   with   Díaz's   testimony,   Defendants   allege   that

Rivas's testimony is both irrelevant and unfairly prejudicial.

However, neither of these objections was raised below, so we review

for plain error.19    See Ciresi, 697 F.3d at 26.    Once again, we find

no error.     Rivas's testimony is relevant because it helps to

establish that Christopher was a leader of the organization -- he

was targeted shortly after another leader was murdered and it is

unlikely that a low-level member of the organization would be

targeted for assassination -- and that the drug organization

resorted to violence to protect its territory.       Moreover, the fact

that Christopher and his men were armed provides proof of the


19
   Christopher did object to Rivas's statement that the men were
armed and his subsequent explanation as to how he knew this, but
the objection was based on a different ground. See United States
v. Wallace, 461 F.3d 15, 35 n.11 (1st Cir. 2006) ("Because that
objection was on different grounds, however, we deem the
defendant's present argument of error, raised for the first time on
appeal, as unpreserved.").

                                    -29-
conspiracy charged in Count Nine -- conspiracy to possess firearms

in furtherance of a drug trafficking crime. See Fed. R. Evid. 401;

Rivera Calderón, 578 F.3d at 95-96.          And because the testimony was

neither shocking, heinous, nor likely to inflame the jury, it need

not have been excluded under Rule 403. See Varoudakis, 233 F.3d at

122.

           3.   Officer Vázquez

                   a.   The Contested Testimony20

           During Officer Vázquez's testimony, a video was played

showing Christopher and others attending the funeral of Miguel Ruiz

Sánchez   ("Miguel")    at   the   Housing    Project.    Officer   Vázquez

commented on the video, explaining that "[a]ccording to [his]

investigation, Miguel Ruiz Sánchez was one of the leaders" of the

conspiracy and that the reason some of the individuals were seen in

the video picking up shell casings from the basketball court at the

Housing Project was because "according to [their] investigation,

the previous day they were having a wake . . . for Miguel Ruiz

Sánchez inside the project."           The officer then proceeded to

identify one of the individuals in the video as Antero Rivero

Marrero ("Rivero").

           On cross-examination, Officer Vázquez testified that

according to his investigation, Rivero "was serving as an escort"



20
   Defendants also challenge parts of Officer Vázquez's testimony
as overview testimony. That is addressed in Part III.B.1, infra.

                                    -30-
for Christopher because Christopher "feared for his life, and . . .

was hot in the street."      On re-direct examination, the government

asked Officer Vázquez about Rivero's escort services.              Officer

Vázquez testified that Rivero had a fictitious license to escort

dignitaries and agreed with the statement that no license would

permit possession of the two AK-47 rifles that were seized from

Rivero because it is not legal "to carry firearms to protect a drug

trafficker."

                    b.   This Testimony Was Properly Admitted

            Defendants once again challenge the relevance and undue

prejudice of this testimony.         Once again, our review is for plain

error, and, once again, their challenge fails.            See Ciresi, 697
F.3d at 26.    Both pieces of evidence -- the picking up of the shell

casings and the questioning into Rivero's escort services -- are

relevant.

            Regarding the shell casings, the evidence is relevant for

two reasons.       First, the testimony connects Christopher with

Miguel, who was known to be a leader of the drug organization.            By

establishing that Christopher was sufficiently connected to Miguel

to attend his funeral, the evidence supported the conclusion that

the two were part of the same organization. Second, the collection

of   the   shell   casings   helps   support   the   allegation   that   the

organization used weapons (thus providing evidence of the gun-

related conspiracy charge) and that the conspirators were familiar


                                     -31-
with the firearms.         See Fed. R. Evid. 401; Rivera Calderón, 578
F.3d at 95-96.          Once again, nothing about this testimony was

unfairly prejudicial.         See Varoudakis, 233 F.3d at 122.

              As to the testimony regarding Rivero, the majority of

this testimony was relevant for much the same reason as the

testimonies already discussed: it helped establish Christopher's

role as a leader in the organization since a low-level conspirator

would likely not need the level of protection that Christopher

needed. And though the district court could have in its discretion

applied Rule 403 to exclude Officer Vázquez's agreement that it was

not   legal    for   Rivero    to   "carry   firearms   to   protect   a   drug

trafficker," its failure to do so does not constitute plain error,

especially given our "great deference" to a district court's 403

rulings.      See id.      In any event, this one comment was harmless

given all of the other evidence presented.              See United States v.

Landrón-Class, 696 F.3d 62, 68 (1st Cir. 2012).

              4.   The Recorded Phone Calls

                      a.    The Contested Portions of the Calls

              As mentioned above while discussing the disqualification

of Cummings's counsel, two conversations involving Cummings were

recorded while he was detained at the Metropolitan Detention Center

("MDC"), Guaynabo.         In both calls -- one on June 5, 2012, and one

on July 14, 2012 -- Cummings spoke with Christopher, who had not

yet been arrested.         Besides discussing the payments to Cummings's


                                      -32-
counsel, the two also discussed whether Juan was looking for

"Gordo" -- recall, this is Rivas's alias.                    Cummings informed

Christopher that Juan was working in the kitchen at MDC, Guaynabo

and had been looking for Rivas but was unable to find him.                    In

addition, Cummings and Christopher spoke about the attack on

Christopher   and      his     family   outside    the   bakery,   specifically

focusing on the fact that other members of their organization had

advance knowledge of the attack and that there would be retaliation

against those who shifted loyalties.

                    b.       The Recordings Were Properly Admitted

           Juan objects to the admission of the two phone calls on

hearsay grounds.       Because he failed to object when the statements

were first admitted and at the close of evidence, we review for

plain error.21      See Ciresi, 697 F.3d at 25-26 (holding that to

preserve a challenge to the admission of co-conspirator statements,

"a defendant must object on hearsay grounds when his or her

coconspirator's statement is provisionally admitted and must renew

the   objection   at     the    close   of     evidence").    We   reject   this

challenge, as the calls were properly admitted as co-conspirator

statements.



21
   Juan did initially object on Confrontation Clause grounds, but
does not renew that objection on appeal. See Wallace, 461 F.3d at
35 n.11. Even if he had, that argument would fail as well, as co-
conspirator statements are "by their nature, not testimonial," and
thus not subject to the Confrontation Clause. Ciresi, 697 F.3d at
31; see also Bourjaily v. United States, 483 U.S. 171, 182 (1987).

                                        -33-
          Though hearsay evidence is generally inadmissible in

criminal trials, Rule 801(d)(2)(E) of the Federal Rules of Evidence

"provides that a statement made by a defendant's coconspirator

'during the course of and in furtherance of the conspiracy' may be

introduced as the nonhearsay admission of a party opponent."       Id.

(quoting Fed. R. Evid. 801(d)(2)(E)).       For a statement to qualify,

the declarant and the defendant must be members of a conspiracy

when the statement was made and the statement must have been made

in furtherance of the conspiracy.     Id.

          The calls here meet both requirements.       As to the first,

the government provided significant evidence that Juan, Cummings,

and Christopher were all members of the same drug organization --

and thus the same conspiracy -- and there is nothing in the record

to suggest that any Defendant affirmatively withdrew from the

conspiracy.   See United States v. Piper, 298 F.3d 47, 52 (1st Cir.

2002) ("Where a conspiracy contemplates a continuity of purpose and

a continued performance of acts, it is presumed to exist until

there has been an affirmative showing that it has terminated."

(internal quotation marks omitted)).

          As to the second requirement, the calls did in fact

further the ends of the conspiracy.         At the time of the calls,

Cummings and Juan had been arrested but Christopher had not, and

the evidence showed that the conspiracy was still ongoing at the

Housing Project.    For example, Officer Vázquez testified that


                               -34-
surveillance continued until November 2012, months after the June

and July telephone calls. Moreover, when Christopher was arrested,

additional    guns    and   drugs   were    seized,    suggesting   that    the

contraband seized in the earlier raids had been replenished.                See

United States v. Elwell, 984 F.2d 1289, 1293 (1st Cir. 1993)

(finding a conspiracy to be ongoing and defendant to still be a

part of it even after his arrest).

             Given that the organization was still operating, the

calls can reasonably be interpreted as promoting the conspiracy.

Cummings and Christopher discussed how certain members of the

conspiracy -- such as Rivas -- knew that Christopher was going to

be attacked and that Christopher was contemplating retaliating

against those who were disloyal.           Maintaining loyalty from others

clearly promotes the conspiracy.             See Ciresi, 697 F.3d at 30

(finding that statements "served to placate . . . and forestall any

dissension" were in furtherance of the conspiracy); Elwell, 984
F.2d at 1293.

             The calls, therefore, properly qualify as co-conspirator

statements and were thus properly admitted.

B.   Overview Testimony

             Next, Defendants claim that Officer Vázquez and Federal

Bureau of Investigation ("FBI") Special Agent David James provided

improper   overview    testimony.      Overview       testimony   occurs,   for

example, when "a government witness testifies about the results of


                                     -35-
a   criminal   investigation,     usually    including      aspects   of   the

investigation the witness did not participate in, before the

government has presented supporting evidence."              United States v.

Rosado-Pérez, 605 F.3d 48, 55 (1st Cir. 2010).           We have repeatedly

condemned   the   use   of    such   tactics,     finding    it   "inherently

problematic" for a number of reasons.           United States v. Casas, 356
F.3d 104, 119 (1st Cir. 2004); see also United States v. Flores-De-

Jesús, 569 F.3d 8, 14 (1st Cir. 2009).               First, because it is

possible that "evidence promised by the overview witness never

materializes," Flores-De-Jesús, 569 F.3d at 17, the testimony

"raises the very real specter that the jury verdict could be

influenced by statements of fact or credibility assessments" not in

evidence, Casas, 356 F.3d at 119. Second, it is similarly possible

that subsequent testimony will differ from the assumptions of the

overview witness.    Id. at 119-20.

            Though   our     concerns    with    overview    testimony     are

applicable regardless of the witness involved, our skepticism is

enhanced when the witness is a law enforcement official because

"juries may place greater weight on evidence perceived to have the

imprimatur of the government."          Id. at 119.     As we explained in

Flores-De-Jesús, "overview testimony of a law enforcement official

is not simply a repetition (at best) of other evidence.                  It is

also, in effect, an endorsement of the veracity of the testimony

that will follow." 569 F.3d at 18.     Moreover, a law enforcement


                                     -36-
official   is   likely   to    "express   opinions    as   to   defendants'

culpability based on the totality of information gathered in the

course of their investigation," even though the official did not

have personal knowledge. Id. at 19 (alterations omitted) (internal

quotation marks omitted).         Such testimony is inadmissible and

effectively serves to usurp the role of the jury because the

witness's inference is based on the same circumstantial evidence

presented to the jury.        United States v. Meises, 645 F.3d 5, 16

(1st Cir. 2011).

           With that background in place, we now turn to the

contested testimony here.

           1.   Officer Vázquez

           Defendants    never   objected   that     Officer    Vázquez   was

providing overview testimony, and thus we review for plain error.

Rosado-Pérez, 605 F.3d at 54.

                   a.    The Contested Testimony

           Officer Vázquez testified during the first two days of

trial. In explaining his involvement in the investigation, Officer

Vázquez told the jury that he led the Bayamón Strike Force which

was tasked with, among other things, conducting video surveillance.

This video surveillance, he explained, occurred over fifteen days.

On twelve of those days, Officer Vázquez was either personally

operating the camera or assisting a colleague in doing so; on the




                                   -37-
other three days, Officer Vázquez was on the ground surveilling the

Housing Project.

           In addition to authenticating the clips from the fifteen-

day surveillance, Officer Vázquez also described what the clips

were portraying.        He told the jury that the surveillance was

directed toward "the site that we had identified as the drug point"

and that the video clips represented "all persons that appear[ed]

engaged in a criminal activity at that point in time."      For each

video clip, he would point out all of the individuals present --

noting their role in the drug organization -- as well as the

controlled substances, firearms, and other objects which could be

seen.   For example, in one clip, Officer Vázquez explained to the

jury that they were viewing Cummings holding "a package with a

number of baggies inside with a white content."      The rest of the

clips contained similar commentary.

                   b.    This Testimony Was Not Overview Testimony

           Contrary to Defendants' contention, this was not a "new

variation" of overview testimony derived by the government.          In

fact, it was not "overview" testimony at all.     Officer Vázquez was

present at each and every surveillance -- either behind the camera

or in front of it -- and thus was simply testifying about his own

observations based on his personal knowledge.       And while he did

note the apparent roles each Defendant played in the organization,

he never expressed an opinion as to their culpability. Cf. Flores-


                                  -38-
De-Jesús, 569 F.3d at 19 ("When a law enforcement witness expresses

opinions as to defendants' culpability based on the totality of

information gathered in the course of their investigation, these

conclusory     statements   often    involve       impressible      lay    opinion

testimony . . . ." (alterations omitted) (internal citation and

quotation marks omitted)).       Appropriate testimony does not become

improper    overview   testimony     just   because     one   law   enforcement

official was present throughout the entire investigation and is

then called to walk the jury through the investigation from

beginning to end.      See United States v. Valdivia, 680 F.3d 33, 48

(1st Cir. 2012) ("[F]ar from being a scripted 'overview' of the

government's case by uninvolved agents, the testimony represented

the fruits of first-hand police work."); Rosado-Pérez, 605 F.3d at

55-56   (finding    testimony   to   be     proper   where    agent       was   lead

investigator, participated in surveillance and controlled drug

buys, and testified only on the basis of personal observations).

             Moreover, none of the problems generally associated with

overview testimony are present here.             Because Officer Vázquez was

providing     a   first-hand    account     of    his   observations,           while

simultaneously playing the video clips of those surveillances,

there is no concern that the evidence being testified to would

never materialize. Nor is there a worry that Officer Vázquez would

make assumptions disputed by later testimony. Cf. Flores-De-Jesús,
569 F.3d at 17; Casas, 356 F.3d at 119.


                                     -39-
            Accordingly, the testimony was proper.

            2.    Agent James

            Unlike with Officer Vázquez, there was an objection to

the district court's decision to allow Agent James to elaborate and

clarify his testimony.       Accordingly, our review is for abuse of

discretion.      Rosado-Pérez, 605 F.3d at 54.

                     a.   The Contested Testimony

            Agent James was called as part of Christopher's case-in-

chief in an attempt to discredit Rivas, one of the government's

cooperating witnesses. Rivas had testified during the government's

case that Christopher was a leader of the organization, but in a

pre-trial    interview    with   Agent     James,   Rivas   had   not     named

Christopher       when    listing   the      organization's       leadership.

Accordingly, Christopher's attorney asked the agent to read a

paragraph from his interview report which had memorialized the

conversation.     After reading the paragraph, Agent James attempted

to clarify the report. He explained (over Christopher's objection)

that while the report reflected Rivas's initial interview, he "of

course   corroborated     this   with   other   intelligence."       He   then

proceeded to summarize this intelligence:

                   AGENT JAMES: [Rivas] did not know the
            name of this individual, but did identify his
            nickname as Negro.    If I can provide some
            context to the Court.

                     COURT: Sure.



                                    -40-
                    AGENT   JAMES:    In   these   initial
             interviews, I had a binder that showed
             different pictures, and so I'd just show it
             and they would identify.     So this is the
             number two of the ones whom I showed him whom
             Carlos Rivas identified.

                     So number two, he did not know the name
             of the individual, but identified his nickname
             as Negro. Negro is known to us as -- by law
             enforcement as Christopher Laureano Pérez.
             Negro is the other leader of the Residential
             Villas    De   Monterrey.     Negro   frequents
             Residential Villas De Monterrey more than
             Miguel.      He visits Villas De Monterrey
             approximately three times a week or more.
             Miguel only visits approximately two times a
             week.    He gives orders to the drug point.
             Negro is armed with a .50 caliber pistol. He
             saw him firing it on New Year's Eve. Negro
             was shooting it into the air.

                    Previously, some enemies of Residential
             Villas De Monterrey tried to kill Negro and
             his children in order to take over the
             Residential Villas De Monterrey drug point.
             Negro drives a black Toyota Carolla [sic], and
             also rides a gray and black scooter. He has a
             house probably in Naranjito or Barranquitas.

                    b.   This Testimony Was Potentially Improper but
                          Harmless

             Unlike Officer Vázquez's testimony, this testimony was

potentially problematic for two reasons.      First, Agent James made

clear that he was not testifying about his personal knowledge of

"Negro" but rather was summarizing everything the investigation had

uncovered.     Second, the "context" he provided was well beyond the

scope of the question asked.

             Whether this qualifies as improper "overview testimony,"

however, is a determination we need not make because any error that

                                  -41-
may have occurred was harmless.        Agent James testified as part of

Christopher's case-in-chief, well after the government had already

rested.   Thus, most -- if not all -- of the evidence Agent James

referred to had already been introduced by other witnesses. At the

very least, the government had provided evidence that Christopher

and "Negro" were the same person and that there had been an attempt

on Christopher's life.      Given the timing of this testimony and the

fact   that   the    same   evidence   had   previously   been   properly

introduced, we are confident that this testimony did not affect the

verdict, and thus the error was harmless.         See United States v.

Hall, 434 F.3d 42, 57 (1st Cir. 2006) (distinguishing other cases

involving improper overview testimony in part because the officer

"did not testify until near the end of the government's case-in-

chief"); Casas, 356 F.3d at 121 (explaining that the admission of

improper testimony is "harmless if it is highly probable that the

error did not influence the verdict").

C.   Judicial Bias

           Defendants next allege that numerous actions by the

district court show that it was biased against them, and that this

bias deprived them of a fair trial.           When reviewing claims of

judicial bias, we "must evaluate the judge's actions 'according to

a standard of fairness and impartiality, recognizing that each case

tends to be fact-specific.'"       Logue v. Dore, 103 F.3d 1040, 1045

(1st Cir. 1997) (quoting United States v. Polito, 856 F.2d 414, 418


                                   -42-
(1st Cir. 1988)).          That being said, it is important to consider

"isolated incidents in light of the entire transcript so as to

guard against magnification on appeal of instances which were of

little importance in their setting."             United States v. Candelaria-

Silva, 166 F.3d 19, 35 (1st Cir. 1999) (internal citation and

quotation marks omitted).

             Here    the   allegations    take    three    general    forms:    (1)

endorsement of government witnesses through additional questions by

the district court; (2) hostile statements made to Juan by the

district court; and (3) adverse judicial rulings.                  These sorts of

claims will only be successful if the party alleging bias can show

"serious prejudice."          Logue, 103 F.3d at 1045.           After thoroughly

reviewing the record, we reject the contention that these actions

-- either taken independently or together -- rise to the level of

legally cognizable judicial bias by the district court.

             1.    The Bolstering of Witnesses

             Defendants       first    argue     that     the    district     court

continually questioned witnesses and interjected comments which

improperly        bolstered    their     testimony,       thus    lessening    the

government's burden and evincing bias towards them.                   Because no

Defendant objected to the district court's practice of asking

questions or to any of its specific comments, we review for plain

error.   United States v. Fernández, 145 F.3d 59, 63 (1st Cir.

1998).


                                       -43-
                    a.   Relevant Facts

             During trial, the district court asked witnesses a number

of questions and made a variety of comments.        These included the

following:

             C      During the testimony of cooperating
                    witness Díaz, the district court asked
                    "what   are    your    obligations?"   in
                    relation to the cooperation agreement
                    with the government. In response, Díaz
                    stated    that    his    obligation   was
                    "cooperation in telling the truth." He
                    also testified that he had been offered
                    "safety" and "security out in the
                    street"     in     exchange     for   his
                    cooperation. When Juan objected to the
                    government's attempt to elaborate, the
                    district court sustained the objection,
                    stating that "it is self-explanatory"
                    that    "he    cooperates,     he   needs
                    security."

             C      During the testimony of cooperating
                    witness Rivas, the district court
                    interjected when the government asked
                    what would happen if Rivas did not tell
                    the truth. The court stated, "Do you
                    understand that aside from that point,
                    if you are caught lying, inventing,
                    exaggerating, et cetera, you could face
                    charges for perjury or for obstruction
                    of justice, too?" Rivas acknowledged
                    that "[e]verything would then be in the
                    hands of the Judge" if he was caught
                    lying, to which the district court
                    responded "on top of that, you will
                    always be in my hands, you understand
                    me?" Finally, when Rivas revealed that
                    he and the government had agreed on a
                    sentence   recommendation    of   sixty
                    months, the district court again
                    interrupted to make clear that it did
                    not necessarily have to follow the
                    recommendation.


                                  -44-
C   When the district court overruled an
    objection and allowed Officer Eric
    Rivera Figueroa ("Officer Rivera") to
    testify about how a "chip" converts a
    pistol into an automatic weapon, it
    explained its ruling by stating that
    "[t]his man has been a police officer
    dealing with firearms and drugs for
    years. He can tell us whether this is
    a chip or not."        Similarly, the
    district court explained that it was
    allowing Rivera to show the jury how to
    use a magazine because "[h]e's in the
    police force, in the Bayamón Strike
    Force, deals with these issues every
    day of his life."

C   When Officer María Cruz identified an
    item seized during the search as a
    "cleaning kit," the district court
    inquired what the kit was designed to
    clean.

C   During the testimony of federal Bureau
    of Alcohol, Tobacco, Firearms, and
    Explosives    ("ATF")   Agent    Carlos
    González, the district court asked a
    number of questions related to the
    seized firearms. First, it asked what
    the purpose of shortening the AK-47
    was, to which Agent González responded,
    "[t]he shorter you make a firearm, the
    easier it is to conceal." Second, it
    asked whether high-capacity magazines
    like the ones seized were legal to buy,
    to which the agent responded that they
    were. It followed this up by asking "a
    curious    question"   regarding    the
    magazines: "When you guys go out on an
    operation, is this the kind of thing
    you use on your firearms?"     When the
    agent responded in the negative, the
    district court said "[n]ot at all,
    right?"

C   When Officer Rivera described the items
    he recovered during the search as
    "cylindrical    plastic     transparent

                 -45-
                   bottles, containers," the district
                   court    tried   to  clarify   their
                   description, asking if they were
                   "[l]ittle bottles.  It's like little
                   bottles, correct?"

          C        In response to Officer Abizer Cotto
                   Adorno ("Officer Cotto") identifying
                   seized items as "cocaine vials," the
                   court interjected, clarifying that the
                   officer did not actually know what was
                   inside the vials.

                   b.   The District Court Did Not Improperly Endorse
                        Witnesses

          "It is well-established that a judge is not a mere

umpire" and accordingly "has a perfect right -- albeit a right that

should be exercised with care -- to participate actively in the

trial proper."    United States v. Ofray-Campos, 534 F.3d 1, 33 (1st

Cir. 2008).   This includes asking questions "to elicit facts to

facilitate a clear presentation of the issues."     United States v.

Meléndez-Rivas, 566 F.3d 41, 50 (1st Cir. 2009) (internal quotation

marks omitted).    Still, a district court needs to "be balanced;

[it] cannot become an advocate or otherwise use [its] judicial

powers to advantage or disadvantage a party unfairly."           Id.

(internal quotation marks omitted).        So as long as the court

"preserves an attitude of impartiality and guards against giving

the jury an impression that the court believes the defendant is

guilty," it may question witnesses.       United States v. Rosario-

Peralta, 199 F.3d 552, 560 (1st Cir. 1999).




                                 -46-
             Here, Defendants point to the district court's comments

during the testimonies of Díaz, Rivas, Officer Rivera, Officer

Cruz, and Agent González to support their claim of bias.                  However,

Defendants conveniently ignore the district court's comments and

questions to Officer Rivera and Officer Cotto and its question to

Agent González regarding the legality of purchasing high-capacity

magazines which show a much more balanced approach to questioning.

             Taken together, these questions and comments show that

the    district      court   asked    questions    which   were   helpful     (and

unhelpful) to both sides.            For example, it asked Agent González

about the purpose of shortening firearms and whether it was common

law enforcement procedure to use high-capacity magazines (questions

unhelpful to Defendants), but it also asked him whether those same

high-capacity magazines were legal to buy (a question helpful to

Defendants).         And while it questioned Officer Cruz as to the

purpose of the recovered cleaning kit (a question unhelpful to

Defendants), it also corrected Officer Cotto's statement that he

recovered "cocaine vials" by interjecting that the officer did not

actually know what was inside (a question helpful to Defendants).

We    view   these    questions      as   a   legitimate   attempt   to    clarify

testimony and focus the presentation of evidence, and not an




                                          -47-
indication of a district court using its powers to unfairly

disadvantage Defendants.22         See Meléndez-Rivas, 566 F.3d at 50.

             We also disagree with Defendants that reminding the

cooperating witnesses of their requirement to be truthful was

"bolstering the prosecution."            If anything, these warning should

help Defendants, since if the witnesses had a motivation to lie --

which   is   the   focus    of     the    typical   cross-examination   of   a

cooperating witness -- the district court's comments could have

scared the witnesses into telling the truth.            The same can be said

for the district court's action of sustaining Juan's objection to

the government's attempt to follow up on Díaz's "safety" comment.

             Similarly, we fail to see how the district court was

bolstering the prosecution by explaining its reasoning for finding

Officer   Rivera   and     Agent    González    qualified   to   answer   the

government's questions.      There is a difference between objectively

stating the officer's qualifications to answer a question on the

one hand and suggesting that the officer's testimony is to be given

enhanced weight and credibility because of these qualifications on

the other.     Here, the district did the former while avoiding the

latter.



22
   We also note that the district court's questioning was isolated,
occurring only a handful of times over an eight-day trial. Cf.
United States v. Ayala-Vázquez, 751 F.3d 1, 19-20, 25 (1st Cir.
2014) (finding a district court's questioning to not be improper
where there were twenty-three comments over four days of an
eighteen-day trial).

                                         -48-
            While all of these interjections may have highlighted

issues Defendants would rather the jury not have focused on, that

does not mean that the district court improper bolstered witnesses,

nor does it indicate bias.      See Rosario-Peralta, 199 F.3d at 560.

            Finally, we add that even if the questions did mistakenly

give the jury an impression of bias, cf. United States v. Rivera-

Rodríguez, 761 F.3d 105, 121 (1st Cir. 2014), any prejudice was

cured by the district court in its closing instructions, where it

specifically instructed the jury on this issue:

            I have an obligation as a judge to get
            immersed in questioning if I think I should,
            but you should not ever take from any question
            that I [m]ake or from anything that I say or
            do an inclination or indication on my part as
            to what the result of the case should be.
            That is not the purpose. The purpose is to
            try to give you the best quality of evidence
            possible. You are at liberty to disregard any
            question, any comment that I may have made in
            the context of this case.

We   have   previously   held   that   similar   jury   instructions   were

sufficient to dispel any impressions that a district court's

questioning may have caused, and we see no reason to depart from

those holdings here.       See Ayala-Vázquez, 751 F.3d at 25, 26;

Rivera-Torres v. Ortiz-Vélez, 341 F.3d 86, 100 (1st Cir. 2003); cf.

Meléndez-Rivas, 566 F.3d at 51 n.10 ("There was, for example, no

instruction that the jury should not assume the court had any view

on the subject of the court's questions and that the jury could

disregard all the court's questions.").


                                   -49-
             2.    The District Court's Admonitions to Juan

             Juan also argues that the district court was specifically

biased against him.

                      a.   Relevant Facts

             Once during jury selection and again during the trial,

the district court observed Juan staring at the jury.               Thinking

that this was an attempt to intimidate them, the district court

sent Juan's counsel a note warning Juan not to stare at the jury.

Also during the trial, Juan alerted the district court that he

believed   the      prosecutor   was   making   improper   hand   signals   to

witnesses.        When the issue was discussed outside the presence of

the jury, the district court rejected the allegation, telling Juan

that it was observing the prosecutor and it did not see any

improper signaling.        Juan was unconvinced, and asked the court for

permission to "raise his hand" when he saw the prosecutor making

these signals.       The district court was having none of it, though,

and chastised Juan for this request.            It told Juan to not even

think about it and threatened that if he "dare[d] to disrupt th[e]

courtroom," the district court would "force" Juan into his chair or

make him watch the trial "in front of a TV set in the jail."23




23
     While    the district court forbade Juan from disrupting
proceedings   by raising his hand, it did offer Juan the opportunity
to file a     motion regarding the alleged hand gestures.       Juan
declined to   do so.

                                       -50-
                    b.   These Admonitions Did Not Evince Bias

            "[J]udicial remarks during the course of a trial that are

critical or disapproving of, or even hostile to, counsel, the

parties, or their cases, ordinarily do not support a bias or

partiality challenge."     Liteky v. United States, 510 U.S. 540, 555

(1994).   There is a difference "between expressions of impatience,

annoyance or ire, on the one hand," which are permissible, "and

bias or partiality, on the other hand," which are forbidden.

Candelaria-Silva, 166 F.3d    at    35   (internal     quotation   marks

omitted).

            Here, the allegations raised by Juan fall into the former

category.     Both actions -- warning Juan not to stare at the jury

and prohibiting him from "raising his hand" in the middle of

questioning by the government -- are simply efforts at courtroom

administration    which    are     well     within   the    district   court's

discretion.    Liteky, 510 U.S. at 556.          Even the district court's

alleged threat that if Juan "dare[d] to disrupt th[e] courtroom,"

the district court could "force" Juan into his chair or make him

watch the trial "in front of a TV set in the jail" is nothing more

than an attempt to get Juan to behave and not disrupt proceedings.

To be sure, these admonishments are stern and somewhat harsh.             But

that alone is insufficient to establish bias.              See id. ("A judge's

ordinary efforts at courtroom administration -- even a stern and




                                     -51-
short-tempered judge's ordinary efforts at courtroom administration

-- remain immune."); Candelaria-Silva, 166 F.3d at 35.

          Moreover, the district court went out of its way to

ensure that the jury did not become aware of these admonishments --

it sent notes to Juan's counsel instructing Juan not to stare at

the jury, and the discussion involving Juan raising his hand

occurred at a sidebar.   Given this discretion, we fail to see how

Juan was prejudiced by the comments.    See Candelaria-Silva, 166
F.3d at 35 ("[A] trial judge's frustration displayed at sidebar

does not deprive a defendant of a fair trial."); Logue, 103 F.3d at

1046 (holding that a statement made outside "the presence of the

jury does not irretrievably taint the trial").24

          3.   The District Court's Treatment of Alleged Improper
               Jury Contact

          Finally, Juan and Cummings (through his supplemental pro

se brief) also contend that the district court was biased in its



24
   Unconnected to any particular concern about these admonitions,
Juan also contends that the district court was biased based on
statements that Juan says show it had "formed an opinion with
regards to the ultimate issue of [Juan's] guilt." Juan bases that
contention on statements the district court made late in the trial
-- out of the hearing of the jury -- including telling Juan that
Juan was "in charge in Villas De Monterrey."         Even if these
statements could be taken to suggest that the district court had by
that point formed an opinion as to Defendants' guilt, the law is
clear that a judge who over the course of the trial becomes
"exceedingly ill disposed towards the defendant, who has been shown
to be a thoroughly reprehensible person," is "not thereby recusable
for bias or prejudice, since his knowledge and the opinion it
produced were properly and necessarily acquired in the course of
the proceedings . . . ." Liteky, 510 U.S. at 550-51.

                               -52-
treatment of Juan's allegation of improper contact between the

prosecutor and a juror.

                    a.   Relevant Facts

             During trial, Juan's counsel advised the district court

of an alleged prohibited contact between the prosecutor and a juror

in the cafeteria in which the two discussed the weapons in the

case.   In response, the district court questioned the prosecutors

and the court security officer, all of whom denied the contact. It

also agreed to hear the testimony of a witness, but would only do

so in open court since the public had a right to know what was

occurring.     When Juan's counsel proffered that the witness was

unwilling to do so (but would testify to the court in chambers),

the district court denied the motion, finding the allegation was

unsubstantiated and "smells like a red herring." It added that "it

is natural for somebody who is in that circumstance to try to do

whatever it takes to try to derail the procedure" and that it would

"believe the word of an official Assistant U.S. Attorney, two of

them, that says this did not happen."25




25
   These comments were based, at least in part, on the fact that
the alleged conversation -- that the juror allegedly told the
Assistant U.S. Attorney that he "would sign[] whatever was
necessary for the weapons that were in evidence" -- does not even
make sense. For that reason, the district court did not clearly
err in concluding that no inappropriate contact had occurred, and
so we also reject Cummings's pro se argument that this incident
deprived him of an impartial jury.

                                  -53-
                  b.    The District Court's Treatment     of    the
                        Allegation Did Not Evince Bias

          There is nothing here to suggest bias on the part of the

district court.   The court took the allegation seriously and was

willing to hold a hearing.      It questioned the Assistant U.S.

Attorney and the court security officer, and it was willing to

question another witness as well.   That the district court refused

to close the courtroom to question this witness does not show bias;

rather, it is just an example of the district court exercising its

"wide discretion to determine the scope of [a] resulting inquiry

and the mode and manner in which it will be conducted."      United

States v. Paniagua-Ramos, 251 F.3d 242, 250 (1st Cir. 2001).    Juan

and Cummings simply disagree with the court's resolution of the

issue, which is insufficient to establish bias.    See Liteky, 510
U.S. at 555 ("[J]udicial rulings alone almost never constitute a

valid basis for a bias or partiality motion.").

          4.   The Cumulative Effect of These Circumstances Did Not
               Evince Bias

          Even though each of the allegations raised by Defendants

does not, on its own, show bias, we must still consider whether

these allegations in the aggregate demonstrate judicial bias.    See

Candelaria-Silva, 166 F.3d at 35; Logue, 103 F.3d at 1045.      After

a thorough review of the record, we are convinced that they do not.

These isolated events, none of which showed bias, did not somehow

combine to create such a biased atmosphere that Defendants were


                               -54-
deprived of a fair trial.             Accordingly, we reject Defendants'

arguments regarding judicial bias. And because we find no credible

claim for judicial bias, the district court did not abuse its

discretion in denying Defendant's recusal motion due to bias.                 See

United States v. Pulido, 566 F.3d 52, 62 (1st Cir. 2009) ("We

review a ruling on a motion to recuse for abuse of discretion

. . . . [and] will sustain the district court's ruling unless we

find that it cannot be defended as a rational conclusion supported

by [a] reasonable reading of the record." (internal quotation marks

omitted)).

D.   The Sufficiency of the Evidence for Cummings's Machinegun
     Convictions

             Counts Five and Six of the superseding indictment charged

Cummings with illegal possession of a machinegun and possession of

firearms     (including        machineguns)   in    furtherance    of   a    drug

trafficking       crime,   respectively.           Cummings   challenges      his

convictions       on   these    counts,   arguing    that   the   evidence    was

insufficient to establish his knowledge that the firearms were

machineguns.       We review these sufficiency claims de novo.              United

States v. Shaw, 670 F.3d 360, 362 (1st Cir. 2012).

             1.    Relevant Facts

             On May 2, 2012, while executing a search warrant at the

Housing Project, law enforcement officials discovered a closed red

and black bag in Cummings's apartment.               The bag contained four

firearms, two of which were .40-caliber Glock pistols with visible,

                                       -55-
external chips which converted the pistols into automatic firearms.

During his subsequent interrogation, Cummings admitted that he

often "stored weapons and drugs for the organization" and was going

to be paid "around $400" for storing this particular bag.        At

trial, Rivas, one of the cooperating witnesses, testified that he

had seen Cummings testing fully automatic weapons, including a

black pistol which was "either a .40 or .45" caliber.

          2.   The Evidence Was Sufficient to Convict Cummings

          In reviewing claims of insufficiency, "we consider the

evidence, including all reasonable inferences drawn therefrom, in

the light most favorable to the jury's verdict."   Id.   So long as

"any reasonable jury could find all the elements of the crime

beyond a reasonable doubt, we must uphold the conviction."   United

States v. Lizardo, 445 F.3d 73, 81 (1st Cir. 2006).

          Here, Cummings concedes that the evidence established

that he possessed firearms and possessed firearms in furtherance of

a drug-trafficking crime.   He argues, however, that the evidence

was insufficient to establish the additional element that he knew

the firearms had been modified to fire automatically, thus bringing

them under the definition of a machinegun.    See United States v.

Nieves-Castaño, 480 F.3d 597, 599 (1st Cir. 2007) (explaining that

to convict under 18 U.S.C. § 922(o), the "government must . . .

prove beyond a reasonable doubt that the defendant knew the weapon

had the characteristics that brought it within the statutory


                               -56-
definition of a machinegun." (internal quotation marks omitted)).

According to Cummings, the government provided no evidence that he

opened up the bag or was told what the bag contained, and thus

there is no evidence to show that he knew the guns were machineguns

and not regular firearms.

           Though a close call, we disagree.             This case is quite

similar to a previous case, United States v. Azubike, in which a

defendant convicted of conspiracy to possess with the intent to

distribute narcotics argued that while the evidence established

that he knew the suitcase he was transporting contained something

illegal, the evidence was insufficient to prove beyond a reasonable

doubt that he knew the suitcase contained a controlled substance.

564 F.3d 59, 61-62, 64 (1st Cir. 2009) ("Azubike II"); 504 F.3d 30,

32-36 (1st Cir. 2007) ("Azubike I").         Two separate panels of this

court   upheld   the   conviction   on     sufficiency    of   the   evidence

grounds,26 explaining that a number of factors and inferences made

it possible for a jury to conclude that Azubike would likely have

known the contents.     These included a recorded phone conversation

in which Azubike did not want to talk about the "stuff" over the

phone, the close relationship between Azubike and the conspiracy's



26
   Azubike's first conviction was upheld on sufficiency grounds but
reversed due to prosecutorial misstatements during closing
arguments. Azubike I, 504 F.3d at 36, 40-42. After Azubike was
convicted a second time, we once again concluded that the evidence
was sufficient to support the conviction. Azubike II, 564 F.3d at
64-66.

                                    -57-
leaders, the fact that Azubike was entrusted with a large amount of

drugs (thus suggesting he was trustworthy), and the modus operandi

of the crime.     Azubike II, 564 F.3d at 64-65; Azubike I, 504 F.3d

at 37-38.

             Many of those same factors are present here.            First,

Cummings admitted during his interrogation that he often stored

guns and drugs for the organization. The repetitive nature of this

process (his modus operandi) could lead a jury to infer that simply

by being handed the bag and being told how much he would be

expected to be paid, Cummings would understand what the bag

contained.

             Second, the fact that Cummings had stored weapons and

drugs before suggests that he was trusted by his co-conspirators,

and   positions   of    trust   often   come   with   increased   access   to

information.      See Azubike I, 504 F.3d at 37 ("[A] reasonable

inference of knowledge arises when the defendant is trusted with

possession of a large amount of drugs.                This is because drug

organizations do not usually take unnecessary risks by trusting

critical transactions to outsiders."); see also Azubike II, 564
F.3d at 65.

             Third,    the   evidence   established     that   Cummings    and

Christopher -- one of the leaders of the organization -- were

close.   First, remember the phone calls between Christopher and

Cummings while Cummings was incarcerated. Not only did Christopher


                                    -58-
attempt to pay for Cummings's counsel, but he also confided in

Cummings that he believed members of the organization knew that

Christopher was going to be targeted, and that retribution would be

taken on those who were not loyal.         Second, Díaz testified that he

would use Cummings's car when going on rounds for Christopher.

That Cummings was willing to give up his car so that Christopher

could order these activities further supports a close relationship

between the two.        Given this apparent closeness, a jury could

rationally conclude that Christopher would have confided in him

regarding the details of the bag.          See Azubike II, 564 F.3d at 64-

65; see also Azubike I, 504 F.3d at 37.

           Finally, Rivas testified that Cummings had tested the

organization's weapons in the past and had been seen firing .40 or

.45   caliber   black    pistols   which    had   been   modified   to   fire

automatically shortly before Cummings was given the bag seized

during the May 2 search.      Given that Cummings had been seen with

machineguns previously, a reasonable jury could infer that Cummings

knew that these were the types of guns he was being asked to

safeguard.27


27
   This last point is the key difference between the present case
and Nieves-Castaño, the case relied upon by Cummings. In Nieves-
Castaño, we found insufficient evidence of knowledge because the
modifications to make the gun fire automatically were all internal
and there was no evidence that the defendant was knowledgeable
about firearms or had fired the AK-47 rifle previously. 480 F.3d
at 600-02. Here, by contrast, the government presented evidence
that Cummings had a practice of storing firearms for the
organization and had been seen testing automatic weapons shortly

                                   -59-
             Though far from the strongest of cases, we believe that

the cumulation of all of this circumstantial evidence is just

enough to sustain the jury's verdict.          See Shaw, 670 F.3d at 362

("Individual      pieces   of   evidence   viewed   in   isolation   may   be

insufficient in themselves to prove a point, but in cumulation may

indeed   meet     the   mark.").   Accordingly,     we   reject   Cummings's

challenge.

E.   The Courtroom Closings

             Christopher, meanwhile, also argues that the district

court violated his Sixth Amendment right to a public trial when it

removed his wife and children from the courtroom.           We review this

allegation de novo.        United States v. DeLuca, 137 F.3d 24, 32-33

(1st Cir. 1998).

             1.   Relevant Facts

             During the fourth day of trial, the district court

ordered that Christopher's wife and two minor children -- aged ten

and fourteen -- be removed from the courtroom.                Christopher's

counsel learned of this exclusion after the day had ended, so he

brought the issue to the district court's attention at the start of

day five.    Upon raising the issue, the district court acknowledged

that it had ordered all three family members removed, stating that

they had been disruptive.           Regarding Christopher's wife, the



before the search. Thus, while there was no evidence from which to
infer knowledge in Nieves-Castaño, there was here.

                                    -60-
district court explained that it had observed her "moving her lips"

at the witness with "great distaste" and that the witness had seen

her doing so.     As to the children, the district court explained

that they "were disrupting a little bit."          It added that it

"d[id]n't want the children here, because this is not a place for

children . . . . [to] listen to th[ese] kind of conversations that

are recorded, nor to see drugs distributed at a drug point . . . .

[b]ecause I don't think that -- nobody should validate or let

children be exposed to that to begin with."       It went on to note

that it would "never let a child of mine listen to this thing, nor

hear the language spoken on this tape."

            After hearing this explanation, Christopher's counsel

asked if Christopher's wife was barred from returning, to which the

district court responded in the negative.       The court instructed

Christopher's counsel that if Christopher's wife "wants to come in

and behave like a person should . . . and stay seated and put,"

then she could come back.    However, it warned that a court officer

would be seated behind Christopher's wife and "if this happens

again, [the court will] get her out, and she will be banned

forever."   Christopher's counsel never asked if the children could

return, nor did he object to their continued exclusion.

            2.   Christopher's Sixth Amendment Right Was Not Violated

            The Sixth Amendment guarantees that "[i]n all criminal

prosecutions, the accused shall enjoy the right to a speedy and


                                 -61-
public trial."       U.S. Const. amend. VI.      This right was "'created

for   the    benefit   of   the   defendant,'   as   openness   in   criminal

proceedings 'encourages witnesses to come forward,' 'discourages

perjury,' and 'ensure[s] that judge and prosecutor carry out their

duties responsibly.'" Bucci v. United States, 662 F.3d 18, 22 (1st

Cir. 2011) (quoting Waller v. Georgia, 467 U.S. 39, 46 (1984)).

              Accordingly, closing a criminal trial to the public is

rare, and before a closure is permitted, a four-part inquiry must

be satisfied:

              [1] the party seeking to close the hearing
              must advance an overriding interest that is
              likely to be prejudiced, [2] the closure must
              be no broader than necessary to protect that
              interest, [3] the trial court must consider
              reasonable   alternatives   to   closing  the
              proceeding, and [4] it must make findings
              adequate to support the closure.

Id. (citing Waller, 467 U.S. at 48).

              This test, however, applies to total closures -- where

all members of the public are excluded during some portion of the

trial.      Id.   "In partial closures -- i.e., where courtroom access

is restricted but some members of the public are permitted to

attend -- this court and several of our sister circuits have held

that a 'substantial' interest, rather than a 'compelling' one, will

justify [a] partial closure." Id. Because only Christopher's wife

and children were removed from the courtroom, we analyze the




                                     -62-
exclusions under the modified Waller test for partial closures.28

Id. at 27.

                    a.   Christopher's Wife

              The exclusion of Christopher's wife complied with the

modified Waller test.     First, the district court explained that it

observed Christopher's wife making faces and mouthing words of

disapproval at the witness, and that the district court believed

that the witness saw these actions.           We agree that such actions

could be seen as an attempt at witness intimidation, and the

prevention of witness intimidation is clearly a "substantial"

interest.      See Martin v. Bissonette, 118 F.3d 871, 873 (1st Cir.

1997) (upholding the exclusion of defendant's family members during

the reopening of a witness's testimony where the witness stated

that her initial testimony had been untrue because she had been

given looks by defendant's family and felt intimidated); United

States   v.    Brazel,   102 F.3d 1120,   1155-56   (11th   Cir.   1997)

(requiring that the public identify themselves before entering the

courtroom constituted a partial closure but was permissible because

the district court observed individuals coming into the courtroom

and staring at witnesses); Woods v. Kuhlmann, 977 F.2d 74, 77-78

(2d Cir. 1992) (upholding a partial, temporary closure where



28
    We reject the government's argument that there was never a
closure of any kind. Christopher's wife and children were removed
from the courtroom and forbidden from returning on that day. The
courtroom was closed to them, and thus a partial closure existed.

                                      -63-
defendant's family was excluded because, after observing the family

members and the witness and having a brief exchange with the

witness,      the       district     court     believed          family     members     were

intimidating witnesses).

              Second, we believe that the district court's requirement

that Christopher's wife leave until she promised to behave herself

was    "no   broader      than     necessary"       to    protect     this      substantial

interest. As soon as Christopher's wife stopped mouthing words and

staring at witnesses, she was to be allowed back in, and thus, the

removal      was    "neither       broader    nor    longer       than    was   reasonably

necessary to end this . . . harassment and secure the witness's

accurate testimony."             Martin, 118 F.3d at 875.

              Third, while it would have been better for the district

court to have explicitly stated that it had considered reasonable

alternatives to removing Christopher's wife, we have previously

held that such a consideration can be implicit.                          See id. at 875 &

n.4.    This is especially true here, where no reasonable and less-

broad alternative existed.              Christopher suggests that the court

should have publicly admonished his wife and warned her to stop

before removing her, as opposed to making that a condition for

reentry,      and    that     it   should     have       questioned       the   witness   to

determine whether he had seen Christopher's wife's actions and been

intimidated        by    them.      However,        we    believe    neither      of   these

alternatives        to   be   reasonable       under       the    circumstances.          The


                                             -64-
district court was concerned that the witness was being intimidated

and wanted to take action to ensure that that did not happen.           Had

the court stopped the proceedings, questioned the witness, and

scolded Christopher's wife, all this would have done is disrupt the

proceedings, draw attention to the situation, and possibly even

enhance the intimidation felt by the witness.            "Nothing in Waller

or in any other case cited by [Christopher] suggests that a trial

judge, presented with evidence of . . . witness intimidation . . .

must undertake an assessment of the exact level of affrightment

. . . before closing a courtroom."        Id. at 875.      In fact, the law

is to the contrary.    See id.

          Finally,     as   already   explained,    the     district   court

informed Christopher's counsel that Christopher's wife was removed

because she was staring at the witness "moving her lips" with

"great distaste" and that the witness had seen her doing so.           This

is an adequate finding to support the partial closure. See Martin,
118 F.3d at 873; Brazel, 102 F.3d at 1155-56; Kuhlmann, 977 F.2d at

77-78.

          Accordingly, the exclusion of Christopher's wife during

the fourth day of trial met the modified Waller test and did not

violate Christopher's Sixth Amendment right to a public trial.

                  b.    Christopher's Children

          In   stark    contrast   to     his   wife's    exclusion,   where

Christopher's counsel asked specifically whether she was barred and


                                   -65-
if she could return, Christopher's counsel remained silent with

regards to Christopher's children and never sought to have them

readmitted.   This silence is fatal to Christopher's claim.                When

the "subject matter [is] unmistakably on the table, and the

defense's silence is reasonably understood only as signifying

agreement that there was nothing objectionable," the issue is

waived on appeal. United States v. Christi, 682 F.3d 138, 142 (1st

Cir. 2012); see also United States v. Acosta-Colón, 741 F.3d 179,

187 (1st Cir. 2013) ("The judge put the exclusion matter squarely

on the table for all the defendants' lawyers at sidebar . . . .

Each attorney had the chance to speak up. . . .            So [defendant's

counsel's] silence constitutes classic waiver . . . ."); Martineau

v. Perrin, 601 F.2d 1196, 1199-1200 (1st Cir. 1979).             Given that

the closure issue was front-and-center -- indeed, it was the entire

point of the colloquy -- Christopher's counsel's silence as to

Christopher's children can only be understood as implicit agreement

that they should remain barred from the courtroom.             Accordingly,

this argument is nothing but an "afterthought on appeal," and thus

waived.   See Levine v. United States, 362 U.S. 610, 619-20 (1960)

("Due regard generally for the public nature of the judicial

process does not require disregard of the solid demands of the fair

administration   of   justice   in    favor   of   a   party   who,   at    the

appropriate time and acting under advice of counsel, saw no




                                     -66-
disregard of a right, but raises an abstract claim only as an

afterthought on appeal.").

             We pause for a moment, however, to sound a note of

caution.    A defendant has a clear right to have his family present

during proceedings -- and we know of no exception for minor

children.    See United States v. Negrón-Sostre, --- F.3d ---, Nos.

10-1974, 10-2042, 10-2055, 10-2057, 10-2129, 2015 WL 3898794, at *1

(1st Cir. Jun. 25, 2015) ("[W]ithout exception all courts have held

that an accused is at the very least entitled to have his friends,

relatives and counsel present, no matter with what offense he may

be charged." (quoting In re Oliver, 333 U.S. 257, 271-72 (1948)

(internal quotation marks omitted))); see also United States v.

Rivera, 602 F. App'x 372, 377 (9th Cir. 2015); Downs v. Lape, 657
F.3d 97, 108 (2d Cir. 2011) (Chin, J., dissenting).     Whether any

individual child should be allowed to observe proceedings and

possibly be exposed to harsh language, violence, and other untoward

situations is a decision for that child's parents, not for the

district court.29    The court's troubling blanket view that the

courtroom was "not a place for children" is not only overly

paternalistic, but also potentially in contradiction with the Sixth

Amendment.



29
   Indeed, the child's parents may find such observation to have
educational benefits despite the adult themes.      Observing the
judicial system in action can be a valuable civics lesson for a
person of any age, and especially for an adolescent.

                                -67-
F.   Cumulative Error

            Finally, Defendants argue that even if no single error

warrants reversal, the cumulative effect of these errors form an

"interconnected      web   of     unfairness."     While     we    agree   that

"[i]ndividual errors, insufficient in themselves to necessitate a

new trial, may in the aggregate have a more debilitating effect,"

United States v. Sepúlveda, 15 F.3d 1161, 1195-96 (1st Cir. 1993),

that is not the situation presently before us.

            Defendants allege a host of errors, but only one has any

potential   merit:    Agent      James's   testimony   as   to    Christopher's

involvement in the conspiracy which was both beyond his personal

knowledge and beyond the scope of the question asked.                But as we

discussed above, any error was harmless.               And there can be no

"cumulative" error when multiple errors do not exist.               See United

States v. DeSimone, 699 F.3d 113, 128 (1st Cir. 2012) ("The

cumulative error doctrine is of no use to [defendant] because the

only identified error was harmless."); United States v. Stokes, 124
F.3d 39, 43 (1st Cir. 1997) ("By definition, cumulative-error

analysis is inappropriate when a party complains of the cumulative

effect of non-errors.").

                           IV.    Sentencing Issues

            In addition to attacking their convictions, Cummings and

Christopher also challenge their sentences.                 We review these

challenges under a deferential abuse-of-discretion standard, the


                                      -68-
goal being to ensure that the sentence "is both procedurally sound

and substantively reasonable."       United States v. Trinidad-Acosta,

773 F.3d 298, 308 (1st Cir. 2014) (quoting United States v. Dávila-

González, 595 F.3d 42, 47 (1st Cir. 2010)) (internal quotation

marks omitted); see also United States v. Maisonet-González, 785
F.3d 757, 762 (1st Cir. 2015).             Because both Defendants only

challenge the procedures by which the district court arrived at

their respective sentences, that is where we focus our discussion.

             A sentence is procedurally sound so long as the district

court complies with the "'specifically delineated roadmap'" we have

previously laid out. United States v. Serunjogi, 767 F.3d 132, 142

(1st Cir. 2014) (quoting United States v. Madera-Ortiz, 637 F.3d
26, 29 (1st Cir. 2011)).      This entails calculating the applicable

Guidelines Sentencing Range ("GSR"), addressing any objections to

the   probation    department's     Presentence   Investigation   Report

("PSR"), giving both parties an opportunity to argue for whatever

sentence they deem appropriate, considering the 18 U.S.C. § 3553(a)

sentencing factors, and explaining the reasoning behind the chosen

sentence.     See Gall v. United States, 552 U.S. 38, 49-50 (2007).

Deviations from this roadmap -- such as "failing to calculate (or

improperly     calculating)   the   Guidelines    range,   treating   the

Guidelines as mandatory, failing to consider the section 3553(a)

factors, selecting a sentence based on clearly erroneous facts, or

failing to adequately explain the chosen sentence" -- constitute


                                    -69-
procedural error.        Trinidad-Acosta, 773 F.3d at 309 (internal

quotation marks omitted); see also Gall, 552 U.S. at 51.                     Though

our overall review of a sentencing is for abuse of discretion, this

standard is actually multifaceted: "[W]e review factual findings

for clear error, arguments that the sentencing court erred in

interpreting or applying the guidelines de novo, and judgment calls

for abuse of discretion simpliciter."             Serunjogi, 767 F.3d at 142

(alteration in original).         Notably, when a defendant is convicted

of more than one count, a district court is expected to render a

separate sentence on each count.            United States v. Zavala-Martí,

715 F.3d 44, 51 n.6 (1st Cir. 2013).

A.   Cummings's Sentence

            In his supplemental pro se brief, Cummings argues that

his sentence was procedurally flawed because the district court

erred in calculating the Base Offense Level for Count Seven (the

drug conspiracy conviction).        Specifically, Cummings contends that

he was not automatically responsible for all of the drugs involved

in   the   conspiracy    simply   because    he    was    convicted     as   a   co-

conspirator,    and     the   district   court's         failure   to    make     an

individualized finding as to the amount specifically attributable

to him was error.       This argument, while right on the law, is wrong

on the facts.

            Under the Sentencing Guidelines, a defendant's Base

Offense Level for drug offenses depends mostly on the quantity of


                                     -70-
the   drugs    involved     in    the   offense.      U.S.S.G.   §   2D1.1(c).

Accordingly, in order to properly calculate the GSR, the district

court must first make "an individualized finding as to drug amounts

attributable to, or foreseeable by, that defendant." United States

v. Vázquez-Larrauri, 778 F.3d 276, 291 (1st Cir. 2015) (internal

quotation marks omitted).          Drug amounts are foreseeable to a co-

conspirator so long as he or she "could reasonably have anticipated

[the drugs] would be within the ambit of the conspiracy."              United

States v. Santos, 357 F.3d 136, 140 (1st Cir. 2004) (citing

U.S.S.G. § 1B1.3(a)(1)(B) cmt. 2).

              Here,   the   PSR   attributed   over   538,000    kilograms   of

marijuana equivalent30 to Cummings, qualifying him for the highest

Base Offense Level -- Level 38.                U.S.S.G. § 2D1.1(c).       When

Cummings objected to this calculation, the district court rejected

his argument, responding that "no matter how you look at this, in

the context of what the conspiracy rules are and foreseeability and

all of that, he's a[n offense] level [of] 38."            Though perhaps not

the clearest or most detailed of explanations, this statement shows

that, contrary to Cummings's contention, the district court did




30
    Under the Sentencing Guidelines, when multiple drugs are
involved, the quantity of each drug is converted into its marijuana
equivalent and then added together to obtain the total drug
quantity. See U.S.S.G. § 2D1.1; United States v. Ventura, 353 F.3d
84, 87 (1st Cir. 2003).

                                        -71-
consider whether or not the entire drug amount was individually

attributable to Cummings, and the court concluded that it was.31

           Because the district court did address the drug quantity

attributed to Cummings, we are left to determine whether the court

committed clear error in adopting the PSR's finding.        It did not.

The   evidence   showed   that   Cummings   was   an   enforcer   in   the

organization, sometimes delivered drugs, and would often store

drugs for the conspiracy.    With all of these roles, Cummings could

reasonably have anticipated that such a large quantity of drugs

would be involved in the conspiracy, and thus there is no error in

concluding that that entire amount was foreseeable to him.             See

Santos, 357 F.3d at 140.

           In any event, even if the district court had failed to

make an individualized finding, the error would have been harmless.

See Vázquez-Larrauri, 778 F.3d at 291 (explaining that in order to

vacate a sentence, a defendant must show that an error occurred and



31
    At the very least, the statement suggests the district court
believed the amount to be a fair approximation of the drug quantity
given the huge discrepancy between the threshold amount of
marijuana equivalency and the amount attributed to Cummings in the
PSR. See United States v. Mullins, 778 F.3d 37, 42 (1st Cir. 2015)
(explaining that a district court need not make an exact finding as
to drug quantity but rather may base its calculation on
"approximations," so long as those approximations "represent
reasoned estimates of drug quantity." (internal quotation marks
omitted)). Cummings's counsel seemed to concede this point during
the sentencing hearing, agreeing that since the PSR attributed
538,000 kilograms of marijuana equivalent to Cummings and the
threshold for the Base Offense Level of 38 was 30,000 kilograms,
there was no point "quibbling at the margins."

                                  -72-
that it affected the defendant's substantial rights).           The verdict

form convicting Cummings explicitly found that at least 280 grams

of narcotics were involved in the conspiracy, thus triggering a

ten-year mandatory minimum sentence.              See 21 U.S.C. § 841(b)

(1)(A)(iii).       Since Cummings was only sentenced to 120 months (or

ten years) on this count, his sentence would have been the same

regardless of the individualized drug finding.

             Accordingly, Cummings's sentence was procedurally sound.

B.   Christopher's Sentence

             Christopher was convicted on Count Seven -- the drug

conspiracy -- and Count Nine -- conspiracy to possess firearms in

furtherance of a drug trafficking crime -- of the superseding

indictment, and the district court imposed a joint "life sentence."

Christopher argues that this sentence was procedurally flawed for

a number of reasons.

             First, he contends that the district court relied on the

PSR for a different defendant, and thus the district court's

sentence     was    tailored   towards       another   defendant,    and   not

Christopher.       This argument is easily dispensed with.          Though the

district court did initially have the wrong PSR in front of it,

this mistake was quickly corrected. By the time the district court

made   its    comments    regarding    the    Guidelines   calculation     and

imposition of sentence, it had been given and had reviewed the




                                      -73-
correct PSR.     Thus, the sentence was individually tailored to

Christopher.

          Second, Christopher argues that the district court failed

to consider his objections to the GSR calculation on his drug

conspiracy conviction (Count Seven), and that this failure resulted

in an incorrect calculation.        At the outset of the sentencing

proceedings, the district court asked if there was "any objection

that survives," to which Christopher responded that he had filed a

sentencing memorandum containing all of his arguments for an

eighteen-to-twenty-year sentence.         The district court replied,

"Okay.   Very well" and made no other specific reference to the

memorandum.    Later in the proceedings, however, the district court

stated "the calculations regarding drugs are totally correct, and

there's no objection about that."            This latter statement was

clearly erroneous, as Christopher had indeed objected to the

calculation in his sentencing memorandum and had told the district

court as much earlier in the proceeding.

          This    misstatement,     however,     was   harmless   because

Christopher's    objection   was   legally     incorrect.    Christopher

contended that under Alleyne v. United States, 133 S. Ct. 2151

(2013), the jury was required to find the specific drug quantity he

was responsible for, so any drug findings by the district court (or

in the PSR) could not be considered. However, all Alleyne requires

is for the jury to find that the amount of drugs is greater than


                                   -74-
that   necessary   for   the   mandatory   minimum   in   order   for   that

mandatory minimum to be imposed.       See United States v. Razo, 782
F.3d 31, 40 (1st Cir. 2015) ("[Alleyne] held that a jury finding

was required to trigger a mandatory minimum.").

           The jury found that Christopher possessed at least five

kilograms of cocaine, so the district court's finding that the PSR

was correct in its calculation of a drug quantity significantly

more than that32 is entirely consistent with the jury finding -- and

entirely appropriate.      See United States v. Ramos-González, 775
F.3d 483, 508-09 (1st Cir. 2015).         There was thus no error in the

district court's calculation of a Total Offense Level of 43,33

corresponding to a GSR of life imprisonment.

           In addition to challenging the GSR calculation for Count

Seven, Christopher also alleges that the district court erroneously

ignored the § 3553(a) factors and considered the life sentence to

be mandatory.      He bases this contention on the district court's

statement that it was "imposing the mandatory life sentence."

However, immediately following this statement, the district court

clarified that the sentence was "[m]andatory in the sense that



32
     The PSR concluded that Christopher was responsible for
1,076,248.4 kilograms of marijuana equivalent over the life of the
conspiracy. Of that amount, 1,053,580.4 kilograms was attributable
to some form of cocaine.
33
   Technically, Christopher was at a Total Offense Level of 48, but
because the highest Total Offense Level is 43 the Guidelines call
for reducing it to 43.

                                   -75-
that's what the guidelines call for." Indeed, the court went on to

state that there was "nothing before me that would tell me that I

should do anything different by departure or by variance, and I

will not."       Thus, though the district court did use the term

"mandatory," it is clear from its clarification and decision not to

impose a variance that this was simply a misstatement, and that the

court was well aware that the life sentence was not mandatory.

          Moreover, the court's comment that there was "nothing

before me that would tell me that I should do anything different"

was most likely a reference to, and rejection of, the § 3553(a)

sentencing factor arguments contained in Christopher's sentencing

memorandum.      While we wish this statement was clearer and more

explicit, it was sufficient. See United States v. Savoie, 985 F.2d
612, 621 n.11 (1st Cir. 1993) (rejecting defendant's argument that

the district court failed to address the § 3553(a) factors given

"the   pointed    comments   delivered   by   the   district   court   at

sentencing"); see also United States v. Ocasio-Cancel, 727 F.3d 85,

91 (1st Cir. 2013) ("[A] within-the-range sentence usually demands

a less detailed explanation than a variant sentence.").

          Finally, Christopher argues that the district court erred

in failing to calculate the applicable GSR for Count Nine, instead

choosing to "group[]" the two counts together since there was "no

point" in calculating the sentence for each count separately.          We

agree this was error.    "[T]he proper procedure" during sentencing


                                  -76-
"is to render a separate sentence on each count."           Zavala-Martí,
715 F.3d at 51 n.6 (internal quotation marks omitted).            This is

especially true here where Count Nine did not authorize a life

sentence; rather, it carries a twenty-year maximum penalty.34          See

Almonte-Núñez, 771 F.3d at 92 ("[C]ollateral consequences may arise

as   a   result   of   an   above-the-maximum    sentence   imposed   on   a

particular count. . . . It strikes us as both unwise and unfair to

place the risk of such harm on the defendant where, as here, the

excessive sentence is easy to correct.").

            Accordingly, we vacate Christopher's sentence and remand

so that the district court may impose an individual sentence on

each of the two counts of conviction.

                               V.   Conclusion

            For the foregoing reasons, we affirm the convictions of

all three Defendants.       We also affirm Cummings's sentence, but we

vacate and remand Christopher's sentence so that the district court

can impose an individual sentence on each count.

            AFFIRMED IN PART, VACATED AND REMANDED IN PART.



34
    To the extent the district court was attempting to apply
U.S.S.G. § 3D1, which allows different counts to be grouped
together for determining the Total Offense Level, that would not
justify the imposition of a sentence on Count Nine in excess of the
statutory maximum. As we explained in United States v. Almonte-
Núñez, "Guideline calculations simply cannot usurp a maximum level
of imprisonment established by Congress. Nor does grouping by some
mysterious alchemy blend the maximum penalties for each of the
grouped counts."    771 F.3d 84, 92 (1st Cir. 2014) (internal
citation omitted).

                                     -77-